Execution Version




FOURTH AMENDED AND RESTATED


LOAN AND SECURITY AGREEMENT


DATED AS OF DECEMBER 31, 2017


by and among




SQUADRON CAPITAL LLC
as Lender,




ORTHOPEDIATRICS CORP.,


ORTHOPEDIATRICS US DISTRIBUTION CORP.,


ORTHOPEDIATRICS EU LIMITED,


ORTHOPEDIATRICS AUS PTY LTD,


and


ORTHOPEDIATRICS NZ LTD

as Borrowers





TABLE OF CONTENTS
Page
1.
DEFINITIONS AND TERMS    1

1.1.    Definitions    1
1.2.    Uniform Commercial Code    9
1.3.    Rules of Construction    9
2.
LOAN: GENERAL TERMS    10

2.1.    Term Loan A    10
2.2.    Revolving Loan    10
2.3.    Usury    10
3.
INTEREST; PAYMENT TERMS    10

3.1.    Interest Rates    10
3.2.    Interest Payments    11
3.3.    Principal Payments    11
3.4.    Place of Payment    11
3.5.    Application of Payments    11
3.6.    Costs and Other Payments    12
4.
COLLATERAL    12

4.1.    Grant of Security Interest in the Collateral    12
4.2.    Perfection of Security Interest    13
4.3.    Disposition of Collateral    13
4.4.    Preservation of Collateral    13
4.5.    Ownership of Collateral    13
4.6.    Defense of Lender’s Interests    14
4.7.    Books and Records    14
4.8.    Termination and Release    14
4.9.    Foreign Collateral    15
5.
REPRESENTATIONS AND WARRANTIES    15

5.1.    Organization; Requisite Power and Authority; Qualification    15
5.2.    Due Authorization    15
5.3.    No Conflict    15
5.4.    Binding Obligation    15
5.5.    Governmental Consents    15
5.6.    Margin Stock    16
5.7.    Accuracy of Information    16
5.8.    Solvency    16
5.9.    Capitalization    16
6.
AFFIRMATIVE COVENANTS    16

6.1.    Insurance    16
6.2.    Financial Reports    16
6.3.    Notices    18
6.4.    Taxes    19
6.5.    Existence    19
6.6.    Compliance with Laws    19
6.7.    Payment and Performance of Obligations    19
6.8.    Inspection    19
6.9.    Use of Proceeds    19
6.10.    Environmental Covenants    19
6.11.    ERISA Covenant    20
7.
NEGATIVE COVENANTS    20

7.1.    Indebtedness    20
7.2.    Liens    20
7.3.    Contingent Obligations    21
7.4.    Restricted Payments    21
7.5.    Compliance with ERISA    21
7.6.    Distributions    21
7.7.    Sale of Assets    21
7.8.    Mergers and Sales of Equity Interests    21
7.9.    Investments and Acquisitions    21
7.10.    Transactions with Affiliates    22
7.11.    Modification of Organizational Documents    22
8.
CLOSING CONDITIONS    22

8.1.    Closing Date    22
8.2.    Loan Documents    22
8.3.    Certified Copies of Organizational Documents    22
8.4.    Corporate Action    22
8.5.    Incumbency Certificate    22
8.6.    Validity of Liens    22
8.7.    Restatement Closing Certificate    22
8.8.    No Litigation    23
8.9.    Consents and Approvals    23
8.10.    Proceedings and Documents    23
8.11.    Certificates of Good Standing    23
8.12.    Certificates of Insurance    23
8.13.    Payment of Accrued Interest    23
8.14.    Borrowers’ Obligations on the Closing Date    23
8.15.    Existing Term and Revolving Notes    23
8.16.    Conditions to All Borrowings    23
8.17.    Representations True; No Event of Default    23
8.18.    No Legal Impediment    24
8.19.    No Material Adverse Effect    24
8.20.    Required Notice and Consent    24
9.
DEFAULT    24

9.1.    Events of Default    24
9.2.    Acceleration    25
9.3.    Rights and Remedies    25
9.4.    Default Rate of Interest    26
9.5.    Setoff Rights    26
9.6.    Application of Proceeds    27
10.
ASSIGNABILITY    27

10.1.    Assignments by Borrowers    27
11.
GENERAL PROVISIONS    27

11.1.    Modification    27
11.2.    Severability    28
11.3.    Successors and Assigns    28
11.4.    Liability Prior to Termination    28
11.5.    Waiver of Notice Omitted    28
11.6.    Designated Person    28
11.7.    Indemnification    28
11.8.    No Third Party Beneficiaries; Relationship of Borrowers and
Lender    29
11.9.    Acceptance by Lender    29
11.10.    Prior Agreements; Interpretation    29
11.11.    Notice    30
11.12.    Section Titles, etc    31
11.13.    Waiver of Claims    31
11.14.    Waiver by Borrowers    31
11.15.    Governing Law    31
11.16.    Representation by Counsel    32
11.17.    Plural, Singular    32
11.18.    Waiver of Trial by Jury    32
11.19.    Counterparts and PDF    32
11.20.    Amendment and Restatement; No Novation    33





Schedules and Exhibits


Schedule 4.5    Location of Inventory (other than customer’s locations)
Schedule 7.1    Existing Indebtedness
Schedule 7.2    Existing Liens
Schedule 7.4    Compensation
Schedule 7.9    Existing Investments
Schedule 7.10    Transactions with Affiliates


Exhibit A    Second Amended and Restated Term Note A
Exhibit B    Revolving Note
Exhibit C    Notice of Borrowing





FOURTH AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
THIS FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of
December 31, 2017 and is made by and among Squadron Capital LLC, a Delaware
limited liability company with its principal place of business located at 18
Hartford Avenue, Granby, Connecticut 06035 (“Lender”), OrthoPediatrics Corp., a
Delaware corporation (“OrthoPediatrics”), OrthoPediatrics US Distribution Corp.,
a Delaware corporation (“OrthoPediatrics US Distribution”), OrthoPediatrics EU
Limited, a company incorporated and registered in England and Wales
(“OrthoPediatrics EU”), OrthoPediatrics Aus Pty Ltd., a company organized under
the laws of Australia (“OrthoPediatrics Aus”) and OrthoPediatrics NZ Ltd., a
company organized under the laws of New Zealand (“OrthoPediatrics NZ” and
together with OrthoPediatrics, OrthoPediatrics US Distribution, OrthoPediatrics
EU and OrthoPediatrics Aus, “Borrowers” and individually a “Borrower”, and each
having its principal place of business at 2850 Frontier Drive, Warsaw, Indiana
46582.
RECITALS:
A.    OrthoPediatrics, OrthoPediatrics US Distribution and Lender are parties to
that certain Third Amended and Restated Loan and Security Agreement dated as of
April 26, 2017 (as amended, modified or supplemented, the “Existing Loan and
Security Agreement”);
B.    Borrowers and Lender desire to amend and restate in its entirety the
Existing Loan and Security Agreement, without constituting a novation, all on
the terms and subject to the conditions contained herein.
NOW THEREFORE, in consideration of the Term Loan made by Lender to or for the
benefit of Borrowers, and of the promises set forth herein, the parties hereto
agree as follows:

1.DEFINITIONS AND TERMS

1.1.     Definitions. In addition to terms defined elsewhere in this Agreement,
the following words, terms and/or phrases shall have the meanings set forth
thereafter.
“Affiliate”: Any Person (i) in which one or more Equity Interest holders owning
five percent (5%) or more of the total Equity Interests of any Borrower
(excluding the Equity Interests issued to Lender) now or at any time or times
hereafter, has or have an equity or other ownership interest equal to or in
excess of three percent (3%) of the total equity of or other ownership interest
in such Person; and/or (ii) which directly or indirectly through one or more
intermediaries controls or is controlled by, or is under common control with any
Borrower. For purposes of this definition, “control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether as an officer, director, manager or
through the ownership of Equity Interests, by contract or otherwise. For
avoidance of doubt, Lender shall not be deemed an Affiliate of any Borrower.
“Agreement”: This Fourth Amended and Restated Loan and Security Agreement,
together with all Modifications hereto or hereof.
“and/or”: One or the other or both, or any one or more or all, of the things or
Persons in connection with which the conjunction is used.
“Applicable Rate”: A rate equal to (i) LIBOR plus (ii) 8.61% per annum, provided
that in no event shall the Applicable Rate be less than 10% per annum.
“Bankruptcy Code”: The Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §101, et
seq.), as amended and in effect from time to time and the regulations issued
from time to time thereunder.
“Borrowers” and “Borrower”: The terms as defined in the Preamble.
“Borrowing”: The term as defined in Section 2.2(b).
“Business Day”: Any day, other than a Saturday, Sunday, a day that is a legal
holiday under the laws of the State of Illinois or any other day on which
banking institutions located in Chicago, Illinois are authorized or required by
law or other governmental action to close.
“Capital Lease”: Any lease of any property (whether real, personal or mixed) by
any Person as lessee that, in conformity with GAAP, is or should be accounted
for as a capital lease on the balance sheet of that Person.
“Code”: The Internal Revenue Code of 1986, as amended.
“Collateral”: All property, now existing or hereafter acquired, mortgaged or
pledged to Lender, pursuant to the Loan Documents.
“Contingent Obligation”: With respect to any Borrower, any agreement,
undertaking or arrangement by which any Borrower assumes, guarantees, endorses,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, the obligation or liability of
any other Person, or agrees to maintain the net worth or working capital or
other financial condition of any other Person, or otherwise assures any creditor
of such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
the partnership. However, the term “Contingent Obligation” (as defined in this
Agreement) does not include endorsements of instruments for deposit or
collection in the ordinary course of business. For purposes of this Agreement,
the amount of any Contingent Obligation will be that amount which is equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum anticipated liability in respect of such primary obligation (assuming a
Borrower is required to perform thereunder), as determined by Lender. If any
Borrower has such Contingent Obligation, such Borrower will provide Lender, on
demand, with all information, documents and instruments Lender requests in
connection with the determination of the amount of such Contingent Obligation.
“Contractual Obligation”: As to any Person, any provision of any security issued
by such Person or of any agreement, undertaking, contract, indenture, mortgage,
deed of trust or other instrument or arrangement (whether in writing or
otherwise) to which such Person is a party or by which it or any of such
Person’s property is bound or subject.
“Costs”: Any and all reasonable costs and expenses incurred by Lender at any
time, including reasonable costs and expenses of attorneys, in connection with:
(i) the preparation, negotiation, execution and administration of this Agreement
and the Loan Documents; (ii) the preparation, negotiation and execution of any
Modification of this Agreement or any Loan Document; (iii) the custody,
preservation, use, operation of, sale of, collection from or other realization
upon the Collateral; (iv) the exercise or enforcement of any of the rights of
Lender under this Agreement or under any Loan Document; (v) any failure by any
Borrower to perform or observe any of the provisions of this Agreement or any
Loan Document; (vi) any litigation, contest, dispute, suit, proceeding or action
in any way relating to this Agreement, the Loan Documents or the transactions
contemplated herein or therein; (vii) the payment or performance by Lender of
any liabilities or obligations of any Borrower to third parties under the terms
of this Agreement or, including, without limitation, the performance of any
obligation of any Borrower under the terms of any Loan Document and (vii)
amounts reasonably necessary to protect the lien or priority of the lien or any
security interest created by or granted pursuant to the terms of this Agreement,
or any Loan Document on the Collateral or any part thereof or permitted
hereunder or to pay, settle, compromise or contest any lien or claim of lien
against the Collateral or any part thereof or permitted hereunder, including any
amount paid with respect to any Charge, imposition or other taxes and
assessments, whether or not a lien upon the Collateral.
“Default Rate”: Interest at a rate equal to eighteen percent (18%) per annum.
“Distribution”: The declaration or payment of any dividend or distribution on or
in respect of any shares of any class of Equity Interests of any Person or any
distribution of cash or cash flow in respect of any partnership, membership or
other ownership interest in any Person, other than dividends payable solely in
shares of common stock or additional Equity Interests of such Person; or the
purchase, redemption, or other retirement of any class of Equity Interests or
ownership interest of any Person or ownership interests in such Person, directly
or indirectly through a subsidiary (of any tier) or otherwise; the making of any
loans to any shareholder, member, constituent partner or affiliate; the return
of capital by any Person to its shareholders, members or partners as such; or
any other distribution on or in respect of any class of Equity Interests or
ownership interest of any Person or any partnership, membership or other
ownership interest in any Person.
“Dollars” or “$”: Unless otherwise qualified, dollars in lawful currency of the
United States.
“E-mail”: The term as defined in Section 11.11.
“Environmental Laws”: Any and all applicable federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, codes, injunctions, permits, licenses, agreements and
governmental restrictions, whether now or hereafter in effect, relating to
protection of the environment or of human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Materials or wastes into the
environment, including ambient air, surface water, groundwater or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, Hazardous
Materials or wastes or the clean‑up or other remediation thereof.
“Equity Interests”: The interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, interest, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any form of equity security or ownership interest.
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended from
time to time, and regulations promulgated thereunder.
“ERISA Affiliate”: Borrowers and all persons (whether or not incorporated) under
common control with any Borrower or treated as a single employer within the
meaning of Section 414(b), 414(c), 414(m) or 414(o) of the Code or Section 4001
of ERISA.
“ERISA Event”: (a) a Reportable Event with respect to a Qualified Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Qualified Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA); (c) the filing of a notice
of intent to terminate a Qualified Plan or the adoption of resolutions to
terminate a Qualified Plan, the treatment of a plan amendment as a termination
under Section 4041 or 4041A of ERISA or the commencement of proceedings by the
PBGC to terminate a Qualified Plan subject to Title IV of ERISA; (d) a failure
by any Borrower or any ERISA Affiliate to make required contributions to a
Qualified Plan; (e) an event or condition which might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Qualified Plan; (f) the imposition
of any liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower or any ERISA
Affiliate; (g) the failure to make required installment payments under Section
412 of the Code or an application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code with respect to any
Plan; (h) a non-exempt prohibited transaction occurs with respect to any Plan
for which any Borrower or any ERISA Affiliate may be directly or indirectly
liable; (i) an event requiring any Borrower or any of its ERISA Affiliates to
provide security for a plan under Code Section 401(a)(29); or (j) a violation of
the applicable requirements of Section 404 or 405 of ERISA or the exclusive
benefit rule under Section 401(a) of the Code by any fiduciary or disqualified
person with respect to any Plan for which Any Borrower or any ERISA Affiliate
may be directly or indirectly liable.
“Event of Default”: The term as defined in Section 9.1.
“Exchange Act” The Securities Exchange Act of 1934.
“Existing Loan and Security Agreement”: The term as defined in Recital A.
“GAAP”: Generally accepted accounting principles in the United States of America
in effect from time to time.
“Governmental Authority”: The government of the United States of America, any
other nation or any political subdivision thereof, whether foreign, state,
regional, local, municipal, or any department, commission, board, bureau,
agency, public authority or instrumentality thereof, regulatory body, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government,
any court or arbitrator.
“Guaranty Equivalent”: Without duplication, any agreement, document or
instrument pursuant to which a Person (the “Guarantor”) directly or indirectly
guarantees or in effect guarantees any Indebtedness (the “primary obligation”)
of any other person (the “primary obligor”) including any obligation of the
Guarantor, whether or not contingent, direct or indirect, for the benefit of
another Person: (i) to purchase or assume, or to supply funds for the payment,
purchase or satisfaction of, any primary obligation; (ii) to make any loans,
advance, capital contribution or other investment in the primary obligor;
(iii) to purchase or lease any property or services for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation; (iv) to maintain the solvency of the
primary obligor; (v) to enable the primary obligor to meet any other financial
condition; (vi) to enable the primary obligor to satisfy any primary obligation;
(vii) to assure the holder of an obligation against loss; (viii) to purchase or
lease property or services from the primary obligor regardless of the
non-delivery of or failure to furnish such property or services; or (ix) in
respect of any other transaction the effect of which is to assure the payment or
performance (or payment of damages or other remedy in the event of nonpayment or
nonperformance) of any obligation, provided that the term Guaranty Equivalent
shall not include endorsements of instruments in the ordinary course of
business.
“Hazardous Materials”: (i) Any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
(ii) asbestos, (iii) polychlorinated biphenyls, (iv) petroleum, its derivatives,
by‑products and other hydrocarbons, and (v) any other toxic, radioactive,
caustic or otherwise hazardous substance regulated under any applicable
Environmental Laws.
“Hazardous Materials Contamination”: Contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, soil,
groundwater or air on or of the relevant property by Hazardous Materials, or any
derivatives thereof, or on or of any other property as a result of Hazardous
Materials, or any derivatives thereof, generated on, emanating from or disposed
of in connection with the relevant property.
“Highest Lawful Rate”: The maximum rate of interest which Lender is allowed to
contract for, charge, take, reserve or receive under applicable law after taking
into account, to the extent required by applicable law, any and all relevant
payments or charges hereunder.
“Incumbency Certificates”: The term as defined in Section 8.1.
“Indebtedness”: With respect to any Person, at a particular time, without
duplication (i) indebtedness for borrowed money or for the deferred purchase
price of property or services in respect of which such Person is liable (other
than current trade payables incurred in the ordinary course of such Person’s
business), contingently or otherwise, as obligor, guarantor or otherwise; (ii)
obligations under Capital Leases; (iii) all obligations evidenced by notes,
bonds, debentures or other similar instruments; (iv) Guaranty Equivalents; (v)
all obligations, contingent and non-contingent, of such Person to reimburse any
lender or other Person in respect of amounts paid under a letter of credit,
surety bond or similar instrument; (vi) all equity securities of such Person
subject to repurchase or redemption otherwise that at the sole option of such
Person; (vii) all obligations secured by a Lien on any asset of such Person,
whether or not such obligation is otherwise an obligation of such Person;
(viii) earnout payments and similar payment obligations; and (ix) accruals and
other items characterized as Indebtedness in accordance with GAAP.
“Intellectual Property”: With respect to any Person the collective reference to
all rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, all patents, trademarks, tradenames, copyrights, technology, know how
and processes, and all applications therefor, used in or necessary for the
conduct of business by such Person.
“Investments”: All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of Equity Interest or Indebtedness of, or for
loans, advances, (including loans and advances to officers of any Borrower)
capital contributions or transfers of property to, or in respect of any
guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person. In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding (subject to any limits applicable
thereto); and (b) there shall be deducted in respect of each such Investment any
amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution).
“Laws”: All federal, state or provincial laws, statutes, ordinances, rules,
decrees, judgments, orders, and/or regulations of any kind whatsoever,
including, without limitation, those relating to building, zoning, health,
safety, life code, environmental protection, access, environmental barriers,
public highway and public access, and specifically including Environmental Laws,
the Americans with Disabilities Act and similar state and local laws.
“Lease”: All rights under all leases, licenses, occupancy agreements,
concessions or Loan Documents entered into by a party as tenant or lessee or
licensee or concessionaire thereunder, whether written or oral, whether now
existing or entered into at any time hereafter, whereby a party is granted the
right, either exclusively or in common with others, to use, possess, or occupy
real estate.
“Lender”: Squadron Capital LLC.
“LIBOR”: The 3-month LIBOR as reported in The Wall Street Journal as of any date
of determination.
“Lien”: With respect to any asset, any mortgage, deed of trust, pledge,
hypothecation, assignment, encumbrance, lien (statutory or other), charge,
preference, priority or other security interest or similar preferential
arrangement of any kind or nature whatsoever (excluding preferred stock and
equity related preferences) including, without limitation, those created by,
arising under or evidenced by any conditional sale or other title retention
agreement, the interest of a lessor under a Capital Lease, or any financing
lease having substantially the same economic effect as any of the foregoing.
“Loan Documents”: Collectively, this Agreement, the Term Note A, the Revolving
Note, the Incumbency Certificates, the Closing Certificate, security agreements
and collateral agreements in connection with the pledge of Collateral of the Non
U.S. Loan Parties and all documents, certificates, agreements and other written
matter heretofore, now and/or from time to time hereafter executed by and/or on
behalf of Borrowers and delivered to Lender, or issued by Lender upon the
application and/or other request of, and on behalf of, Borrowers in any way
relating to, evidencing or securing the Term Loan A, Revolving Loan and all
Modifications thereto and thereof.
“Margin Stock”: The term as defined in Regulation U of the Federal Reserve
Board.
“Material Adverse Effect”: A material adverse change in, or a material adverse
effect on:
(a)    the business, operations, properties, prospects, condition (financial or
otherwise), assets and income of Borrowers taken as a whole;
(b)    the ability of any Borrower to pay or perform any Obligation under any of
the Loan Documents; or
(c)    (i) the validity, binding effect or enforceability of this Agreement or
any of the Loan Documents or (ii) the rights, remedies or benefits available to
Lender under this Agreement or the Loan Documents taken as a whole.
“Maturity Date”: The earlier to occur (unless sooner terminated by acceleration
or otherwise) of:
(a)    there occurs any transaction or series of transactions pursuant to which
any Person(s) in the aggregate acquire(s) (x) capital stock of OrthoPediatrics
possessing the voting power to elect a majority of OrthoPediatrics’ Board of
Directors (whether by merger, consolidation, reorganization, combination, sale
or transfer of OrthoPediatrics’ capital stock) or (y) all or substantially all
of OrthoPediatrics’ assets determined on a consolidated basis; or
(b)    January 31, 2023.
“Modifications”: Any extension, renewal, substitution, replacement, supplement,
amendment or modification of any agreement, certificate, document, instrument or
other writing, whether or not contemplated in the original agreement, document
or instrument.
“Non U.S. Loan Party”: The term as defined in Section 4.9.
“Notice of Borrowing”: The term as defined in Section 2.2(b).
“Obligations”: Collectively, all obligations, liabilities and indebtedness of
Borrowers to Lender whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and/or from time to time hereafter owing, due or
payable, however arising, evidenced, created, incurred, acquired or owing,
whether now contemplated or hereafter arising, under this Agreement or the Loan
Documents.
“Organizational Documents”: As applicable, a Person’s articles of incorporation,
by-laws, certificate of good standing, operating agreement, shareholders’
agreement, certificate of partnership, certificate of limited partnership,
partnership agreement, articles of organization, or similar documents or
agreements governing its management and the rights, duties and privileges of its
equity owners.
“OrthoPediatrics”: The term as defined in the Recitals.
“OrthoPediatrics AUS”: The term as defined in the Recitals.
“OrthoPediatrics EU”: The term as defined in the Recitals.
“OrthoPediatrics NZ”: The term as defined in the Recitals.
“OrthoPediatrics US”: The term as defined in the Recitals.
“PBGC”: The Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.
“Permitted Contest”: A contest maintained in good faith by appropriate
proceedings promptly instituted and diligently conducted and with respect to
which such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made.
“Permitted Liens”: The term as defined in Section 7.2.
“Person”: Any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, institution,
entity, party or government (whether national, federal, state, county, city,
municipal or otherwise, including without limitation any instrumentality,
division, agency, body or department thereof).
“Plan”: (i) An employee benefit plan (as defined in Section 3(3) of ERISA) which
any Borrower or any ERISA Affiliate sponsors or maintains and (ii) all other
pension, welfare, medical, dental, life, accident insurance, death, sick leave,
severance pay, deferred compensation, excess or supplemental benefit, bonus,
vacation, stock, stock option, fringe benefit, contracts, programs or
arrangements of any kind which any Borrower or any ERISA Affiliate sponsors or
maintains.
“Property”: Any and all property, whether real, personal, tangible, intangible,
or mixed, of a Person, or other assets owned, leased or operated by such Person.
“Qualified Plan”: A pension plan (as defined in Section 3(2) of ERISA) intended
to be tax-qualified under Section 401(a) of the Code and which any Borrower or
any ERISA Affiliate sponsors, maintains, or to which it makes, is making or is
obligated to make contributions, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding period covering at least five (5) plan years.
“Reportable Event”: As to any Plan, (a) any of the events set forth in Section
4043(c) of ERISA or the regulations thereunder, (b) a withdrawal from a Plan
described in Section 4063 of ERISA, or (c) a cessation of operations described
in Section 4062(e) of ERISA.
“Responsible Officer”: Any of the Chief Executive Officer or the Chief Financial
Officer of Orthopediatrics.
“Restricted Payment”: As to any Person (i) any distribution on any equity
interest in any Borrower (except those payable solely in its equity interests of
the same class), (ii) any payment on account of (a) the purchase, redemption,
retirement, defeasance, surrender or acquisition of any equity interests in any
Borrower or any claim respecting the purchase or sale of any equity interest in
any Borrower or (b) any option, warrant or other right to acquire any equity
interests in any Borrower, (iii) any prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to subordinated indebtedness, (iv)
any payment of management, consulting or similar advisory fees to or for the
account of any Person other than on an arms’ length basis to non-Affiliates of
any Borrower in the ordinary course of business and (v) any payment of a
royalty, license or similar fee outside of the ordinary course of business and
(vi) any charitable contribution to the extent paid in cash in excess of $1,000.
“Revolving Loan”: The term as defined in Section 2.2(a).
“Revolving Loan Commitment”: $15,000,000.
“Revolving Note”: The term as defined in Section 2.2(a).
“SEC”: The U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Act”: The Securities Act of 1933, as amended.
“Single Employer Plan”: a Plan maintained by any Borrower or any member of an
ERISA Affiliate for employees of any Borrower or any ERISA Affiliate.
“Solvent”: With respect to any Person as of a particular date, (i) such Person
is able to pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (ii) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature in their ordinary course, (iii) such Person is not engaged in a business
or a transaction, and is not about to engage in a business or a transaction, for
which such Person’s assets would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or is to engage, (iv) the fair value of the assets of
such Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person and (v) the aggregate fair
saleable value (i.e., the amount that may be realized within a reasonable time,
considered to be six months to one year, either through collection or sale at
the regular market value, conceiving the latter as the amount that could be
obtained for the assets in question within such period by a capable and diligent
businessman from an interested buyer who is willing to purchase under ordinary
selling conditions) of the assets of such Person will exceed its debts and other
liabilities (including contingent, subordinated, unmatured and unliquidated
debts and liabilities). For purposes of this definition, “debt” means any
liability on a claim, and “claim” means (i) a right to payment or (ii) a right
to an equitable remedy for breach of performance, if in light of all of the
facts and circumstances existing at such time, such right can reasonably be
expected to give rise to an actual or matured liability.
“Termination Event”: Any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or for the appointment of a
trustee to administer, any Plan or receipt of notice from the respective Plan
sponsor of the complete or partial withdrawal pursuant to Subtitle E of Title IV
of ERISA by any Borrower or any ERISA Affiliate from any Plan to which any
Borrower or such ERISA Affiliate contributes.
“Term Loan A”: The term as defined in Section 2.1(a).
“Term Note A”: The term as defined in Section 2.1(a) hereof.
“UCC”: The Uniform Commercial Code as the same may from time to time be in
effect in the State of Illinois (and each reference in this Agreement to an
Article thereof shall refer to that Article as from time to time in effect);
provided that in the event that, by reason of mandatory provisions of law
(including, without limitation §9-301 et seq.) any or all of the attachment,
perfection or priority of Lender’s security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Illinois, the term “UCC” shall mean the Uniform Commercial
Code (including the Articles thereof) as in effect at such time in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.
“Unfunded Liabilities”: The amount (if any) by which the present value of all
vested and unvested accrued benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using
actuarial assumptions used in determining the Plans’ normal cost for purposes of
Section 412(b)(2)(A) of the Code. In each case the foregoing determination shall
be made as of the most recent date prior to the filing of said annual report as
of which such actuarial present value of accumulated Plan benefits is
determined.
“Unmatured Default”: Any event or condition which, with the passage of time or
the giving of notice or both, would constitute an Event of Default hereunder.
“U.S. Loan Parties” or “ U.S. Loan Party” The term as defined in Section 4.1.

1.2.     Uniform Commercial Code. Except as otherwise defined in this Agreement
or the other Loan Documents, all words, terms and/or phrases used herein and
therein shall be defined by the applicable definition therefor (if any) in the
UCC including but not limited to “Account,” “Chattel Paper,” Commercial Tort
Claim,” “Deposit Account,” “Document,” “Equipment,” “General Intangibles,”
“Goods,” “Instrument,” “Inventory”, “Investment Property,” “Letter-of-Credit
Right,” and “Supporting Obligation,”.

1.3.     Rules of Construction. In this Agreement, unless a clear contrary
intention appears: (a) the singular number includes the plural number and vice
versa; reference to any gender includes each other gender; (b) the words
“herein”, “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section or other
subdivision; (c) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; provided that nothing in this
clause is intended to authorize any assignment not otherwise permitted by this
Agreement; (d) unless the context indicates otherwise, reference to any
agreement, document, note or instrument means such agreement, document, note or
instrument and all Modifications thereto, thereof or therefor; (e) unless the
context indicates otherwise, reference to any Article, Section, Schedule or
Exhibit means such Article or Section hereof or such Schedule or Exhibit hereto;
(f) the word “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term; (g) with respect to the determination of any period of time, the word
“from” means “from and including” and the word “to” means “to but excluding”;
(h) reference to any Law means such as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time; (i) the Article and
Section headings herein are for convenience only and shall not affect the
construction of this Agreement; and (j) each reference herein that an event is
an “Event of Default” shall be deemed to mean an immediate Event of Default,
without any obligation of notice or cure, unless specifically provided for in
the applicable Section.

2.LOAN: GENERAL TERMS

2.1.     Term Loan A.
(a)    General Provisions. Subject to the terms and provisions hereof, Lender
shall continue to lend to Borrowers and Borrowers shall continue to borrow a
term loan in the principal amount of $20,000,000 (the “Term Loan A”). The Term
Loan A shall be evidenced by the Second Amended and Restated Term Note made
payable by the Borrowers, jointly and severally, to the order of the Lender in
the form attached as Exhibit A hereto (the “Term Note A”).

2.2.     Revolving Loan.
(a)    General Provisions. Subject to the terms and provisions hereof, Lender
shall lend to Borrowers and Borrowers shall borrow a revolving loan (the
“Revolving Loan”) from time to time in an aggregate principal amount that will
not exceed the Revolving Loan Commitment. Borrowers acknowledge and agree that
as of the date of this Agreement, the Revolving Loan has an outstanding balance
of $4,100,000. Subject to the terms and conditions hereof, the outstanding
Revolving Loan Commitment made pursuant to this Section 2.2(a) may be borrowed,
repaid (without premium or penalty) and reborrowed again, from time to time in
whole or in part. The Revolving Loan shall be disbursed in accordance with the
provisions of Section 2.2(b) below. The Revolving Loan shall be evidenced by the
revolving note in the form attached as Exhibit B hereto (the “Revolving Note”).
The Revolving Loan, the Term Loan A, the obligations of the Borrowers and the
rights and remedies of the Lender are senior to all other Indebtedness of the
Borrowers.
(b)    Disbursements of Revolving Loan. Borrowers shall give Lender a notice of
borrowing of their request for funds to be made as a Revolving Loan
(“Borrowing”) in the form attached as Exhibit C hereto (the “Notice of
Borrowing”). Each Borrowing of the Revolving Loan shall be funded within seven
(7) days from the receipt of a Notice of Borrowing. Each Borrowing shall be a
minimum of $1,000,000.

2.3.     Usury. The provisions of this Section 2.3 shall govern and control over
any irreconcilably inconsistent provision contained in this Agreement, the Term
Note A, Revolving Note or in any Loan Document. Lender shall not be entitled to
receive, collect, or apply as interest hereon (for purposes of this Section 2.3,
the word “interest” shall be deemed to include any sums treated as interest
under applicable law governing matters of usury and unlawful interest), any
amount in excess of the Highest Lawful Rate and, in the event Lender ever
receives, collects, or applies as interest any such excess, such amount which
would be excessive interest shall be deemed a partial prepayment of principal
and shall be treated hereunder as such; and, if the principal of this Agreement
is paid in full, any remaining excess shall forthwith be paid to Borrowers. In
determining whether or not the interest paid or payable, under any specific
contingency, exceeds the Highest Lawful Rate, Borrowers and Lender shall, to the
maximum extent permitted under applicable law: (i) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) spread the
total amount of interest throughout the entire contemplated term of this
Agreement, provided, that if this Agreement is paid and performed in full prior
to the end of the full contemplated term hereof, and if the interest received
for the actual period of existence hereof exceeds the Highest Lawful Rate,
Lender shall refund to Borrowers the amount of such excess.

3.INTEREST; PAYMENT TERMS

3.1.     Interest Rates.
(a)    Term Loan A. The Term Loan A shall bear interest at the Applicable Rate;
provided that (i) the Applicable Rate for the period commencing on the date of
this Agreement until December 31, 2017 shall be 10% per annum and thereafter,
the Applicable Rate shall be adjusted as of each January 1, and July 1 of each
year during the term of the Term Loan A, (ii) following the Maturity Date,
whether by acceleration or otherwise, the Term Loan A shall bear interest at the
Default Rate and (iii) following the occurrence of any Event of Default under
Section 9.1 hereof (including after acceleration or judgment), the Term Loan A
shall bear interest at the Default Rate. Interest in respect of the Term Loan A
shall be calculated based on a 360 day year for the actual number of days
elapsed.
(b)    Revolving Loan. The Revolving Loan shall bear interest at the Applicable
Rate; provided that (i) the Applicable Rate for the period commencing on the
date of this Agreement until December 31, 2017 shall be 10% per annum and
thereafter, the Applicable Rate shall be adjusted as of each January 1, and July
1 of each year during the term of the Revolving Loan, (ii) following the
Revolving Loan Maturity Date, whether by acceleration or otherwise, the
Revolving Loan shall bear interest at the Default Rate and (iii) following the
occurrence of any Event of Default under Section 9.1 hereof (including after
acceleration or judgment), the Revolving Loan shall bear interest at the Default
Rate. Interest in respect of the Revolving Loan shall be calculated based on a
360 day year for the actual number of days elapsed. Interest shall accrue on
amounts actually drawn by Borrowers under the Revolving Loan beginning on the
date of disbursement by Lender.

3.2.     Interest Payments. Borrowers promise to pay to the order of Lender,
jointly and severally, accrued but unpaid interest on the unpaid amount
disbursed under the Term Loan A and the Revolving Loan monthly in arrears on the
last Business Day of each month during the term of the Term Loan A and Revolving
Loan. Interest shall be paid in the manner described in Section 3.4.

3.3.     Principal Payments.
(a)    Term Loan A and Revolving Loan. Borrowers promise to pay, jointly and
severally, to the order of Lender the Term Loan A and Revolving Loan, plus all
accrued but unpaid interest on the Term Loan A and Revolving Loan, respectively,
on the Maturity Date.
(b)    Optional Prepayment. The Obligations may be prepaid in whole or in part,
in each case without premium or penalty upon ten (10) Business Days written
notice to Lender. No amount of the Term Loan A once repaid may be reborrowed.
(c)    Mandatory Prepayment. If at any time the outstanding amount under the
Revolving Loan exceeds the Revolving Loan Commitment, the Borrowers agree to
repay immediately upon notice from the Lender, an amount equal to such excess.

3.4.     Place of Payment. All payments to Lender hereunder and under the Loan
Documents shall be payable at Lender’s principal place of business specified at
the beginning of this Agreement or at such other place or places as Lender may
designate in writing to Borrowers. All payments by Borrowers to Lender shall be
paid without demand, diminution, defense, reduction or offset. If any payment is
or becomes due on a day which is not a Business Day, such payment shall be due
on the next succeeding Business Day.

3.5.     Application of Payments.
(a)    Application of Optional Prepayments. Any prepayment of the Obligations
pursuant to Section 3.3(b) shall be applied to the principal of the Term Loan A
or the Revolving Loan, as specified in writing by Borrowers (and in the absence
of any written specification, first to the Term Loan A and then to the Revolving
Loan) after application to any Costs then due and payable and unpaid interest,
penalties, charges and other amounts due under this Agreement.
(b)    Revival. To the extent that Lender receives any payment on account of the
Obligations and any such payment(s) and/or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
subordinated and/or required to be repaid to a trustee, receiver or any other
Person under any bankruptcy act, state or federal law, common law or equitable
cause, then, to the extent of such payment(s) or proceeds received, the
Obligations or part thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment(s) and/or proceeds had not
been received by Lender and applied on account of the Obligations and any lien
on the Collateral and all other collateral shall be deemed to continue in full
force and effect notwithstanding any release of such lien executed by Lender.
Borrowers shall execute any and all agreements, notes, documents, mortgages,
security agreements or financing statements reasonably requested by Lender to
effect the provisions of this Section 3.5(b).

3.6.     Costs and Other Payments. If an Event of Default occurs hereunder, then
any Cost incurred by Lender under this Agreement or under any Loan Document, or
any other advance, disbursement or payment made by Lender pursuant to this
Agreement or any Loan Document including but not limited to payments of charges
or other protective advances, together with interest thereon at the Applicable
Rate, shall be part of the Obligations secured by the Collateral, payable by
Borrowers promptly upon demand therefore.

4.COLLATERAL

4.1.     Grant of Security Interest in the Collateral. To secure the prompt
payment and performance to Lender of the Obligations, each of OrthoPediatrics
and OrthoPediatrics US Distribution (collectively, the “U.S. Loan Parties” and
each a “U.S. Loan Party”) hereby assigns, pledges and grants to Lender a
continuing security interest in and to and Lien on all personal Property of such
U.S. Loan Party, including all of the following Property, whether now owned or
existing or hereafter acquired or arising and wherever located:
(a)    Accounts;
(b)    Chattel Paper, including electronic chattel paper;
(c)    Commercial Tort Claims;
(d)    Deposit Accounts;
(e)    Documents;
(f)    General Intangibles, including Intellectual Property;
(g)    Goods, including Inventory;
(h)    Equipment and fixtures;
(i)    Instruments;
(j)    Investment Property;
(k)    Letter-of-Credit Rights;
(l)    Supporting Obligations;
(m)    all monies, whether or not in the possession or under the control of
Lender;
(n)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
(o)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

4.2.     Perfection of Security Interest. Each U.S. Loan Party shall take all
action that may be necessary or desirable, or that Lender may request, so as at
all times to maintain the validity, perfection, enforceability and priority of
Lender’s security interest in and Lien on the Collateral or to enable Lender to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (i) promptly discharging all Liens other than
Permitted Liens, (ii) obtaining lien waiver agreements, (iii) delivering to
Lender, endorsed or accompanied by such instruments of assignment as Lender may
specify, and stamping or marking, in such manner as Lender may specify, any and
all chattel paper, instruments, letters of credits and advices thereof and
documents evidencing or forming a part of the Collateral, and (iv) executing and
delivering financing statements, control agreements, instruments of pledge,
mortgages, notices and assignments, in each case in form and substance
satisfactory to Lender, relating to the creation, validity, perfection,
maintenance or continuation of Lender’s security interest and Lien under the
Uniform Commercial Code or other applicable law. By its signature hereto, each
U.S. Loan Party hereby authorizes Lender to file against such U.S. Loan Party,
one or more financing, continuation or amendment statements pursuant to the
Uniform Commercial Code in form and substance satisfactory to Lender (which
statements may have a description of Collateral which is broader than that set
forth herein). All charges, expenses and fees Lender may incur in doing any of
the foregoing, and any local taxes relating thereto, shall be paid to Lender
promptly upon demand or, at Lender’s option, added to the Obligations.

4.3.     Disposition of Collateral. Each U.S. Loan Party will safeguard and
protect all Collateral for Lender’s general account and make no disposition
thereof whether by sale, lease or otherwise except for the sale of Inventory in
the ordinary course of business.

4.4.     Preservation of Collateral. Following the occurrence of an Event of
Default in addition to the rights and remedies set forth in Article 9 hereof,
Lender: (a) may at any time take such steps as Lender deems necessary to protect
Lender’s interest in and to preserve the Collateral, including the hiring of
such security guards or the placing of other security protection measures as
Lender may deem appropriate; (b) may employ and maintain at any of a U.S. Loan
Party’s premises a custodian who shall have full authority to do all acts
necessary to protect Lender’s interests in the Collateral; (c) may lease
warehouse facilities to which Lender may move all or part of the Collateral;
(d) may use a U.S. Loan Party’s owned or leased lifts, hoists, trucks and other
facilities or equipment for handling or removing the Collateral; and (e) shall
have, and is hereby granted, a right of ingress and egress to the places where
the Collateral is located, and may proceed over and through any of a U.S. Loan
Party’s owned or leased property. Each U.S. Loan Party shall cooperate fully
with all of Lender’s efforts to preserve the Collateral and will take such
actions to preserve the Collateral as Lender may direct. All of Lender’s
expenses of preserving the Collateral, including any expenses relating to the
bonding of a custodian, shall be added to the Obligations.

4.5.     Ownership of Collateral.
(a)    With respect to the Collateral, at the time the Collateral becomes
subject to Lender’s security interest: (i) each U.S. Loan Party shall be the
sole owner of and fully authorized and able to sell, transfer, pledge and/or
grant a first priority security interest in each and every item of the
Collateral to Lender; and, except for Permitted Liens the Collateral shall be
free and clear of all Liens and encumbrances whatsoever; (ii) each document and
agreement executed by a U.S. Loan Party or delivered to Lender in connection
with this Agreement shall be true and correct in all respects; (iii) all
signatures and endorsements of a U.S. Loan Party that appear on such documents
and agreements shall be genuine and such U.S. Loan Party shall have full
capacity to execute same; and (iv)  each U.S. Loan Party’s Equipment and
Inventory shall be located as set forth on Schedule 4.5 and shall not be removed
from such location(s) without the prior written consent of Lender except with
respect to the sale of Inventory in the ordinary course of business.
(b)    (i) There is no location at which any U.S. Loan Party has any Inventory
(except for Inventory in transit or at customers’ locations) other than those
locations listed on Schedule 4.5; (ii) Schedule 4.5 hereto contains a correct
and complete list, as of the Closing Date, of the legal names and addresses of
each warehouse (other than customers’ locations) at which all Inventory of such
U.S. Loan Party is stored; none of the receipts received by any U.S. Loan Party
from any warehouse states that the goods covered thereby are to be delivered to
bearer or to the order of a named Person or to a named Person and such named
Person’s assigns; (iii) Schedule 4.5 hereto sets forth a correct and complete
list as of the Closing Date of (A) each place of business of a U.S. Loan Party
and (B) the chief executive office of each U.S. Loan Party; and (iv) Schedule
4.5 hereto sets forth a correct and complete list as of the Closing Date of the
location, by state and street address, of all real property owned or leased by
each U.S. Loan Party, together with the names and addresses of any landlords.

4.6.     Defense of Lender’s Interests. Until (a) payment and performance in
full of all of the Obligations and (b) termination of this Agreement, Lender’s
interests in the Collateral shall continue in full force and effect. During such
period no U.S. Loan Party shall, without Lender’s prior written consent, pledge,
sell (except Inventory in the ordinary course of business), assign, transfer,
create or suffer to exist a Lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Liens, any part of the Collateral.
Each U.S. Loan Party shall defend Lender’s interests in the Collateral against
any and all Persons whatsoever. At any time following demand by Lender for
payment of all Obligations upon an Event of Default, Lender shall have the right
to take possession of the indicia of the Collateral and the Collateral in
whatever physical form contained, including: labels, stationery, documents,
instruments and advertising materials. If Lender exercises this right to take
possession of the Collateral, each U.S. Loan Party shall, upon demand, assemble
it in the best manner possible and make it available to Lender at a place
reasonably convenient to Lender. In addition, with respect to all Collateral,
Lender shall be entitled to all of the rights and remedies set forth herein and
further provided by the Uniform Commercial Code or other Law. Each U.S. Loan
Party shall, and Lender may, at its option, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which Lender holds a security interest to deliver
same to Lender and/or subject to Lender’s order and if they shall come into any
U.S. Loan Party’s possession, they, and each of them, shall be held by such U.S.
Loan Party in trust as Lender’s trustee, and such U.S. Loan Party will
immediately deliver them to Lender in their original form together with any
necessary endorsement.

4.7.     Books and Records. Each Borrower shall (a) keep proper books of record
and account in which materially correct entries will be made of all dealings or
transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Accounts, advances and investments and all
other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business. All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by such Borrower.

4.8.     Termination and Release. Upon the payment in full of all Obligations,
the security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the applicable U.S. Loan Party. Within 5 Business
Days of any such termination Lender will, at such U.S. Loan Party’s expense,
execute and deliver to such U.S. Loan Party such documents as such U.S. Loan
Party shall reasonably request to evidence such termination.

4.9.     Foreign Collateral. Each of OrthoPediatrics EU, OrthoPediatrics Aus and
OrthoPediatrics NZ (each a “Non U.S. Loan Party”) shall execute all security and
collateral agreements and amendments to this Agreement from time to time that
are necessary in the sole discretion of Lender in order for the Lender to
continue to have a priority lien on all Collateral owned by such Non U.S. Loan
Party including all filings and recordations under the laws of the jurisdiction
where such party is organized or where the Collateral may be located.

5.REPRESENTATIONS AND WARRANTIES
In order to induce Lender to enter into this Agreement and to make the Term Loan
A and Revolving Loan, each Borrower represents and warrants to Lender, on the
Closing Date and, in the case of each Borrowing of the Revolving Loan on the
date of each such Borrowing, that the following statements are true and correct
(it being understood and agreed that the representations and warranties made on
the Closing Date are deemed to be made concurrently with the consummation of
each Borrowing under the Revolving Loan):

5.1.     Organization; Requisite Power and Authority; Qualification. Each
Borrower (a) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization; (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated hereby; and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and would not be reasonably expected to have, a
Material Adverse Effect.

5.2.     Due Authorization. The execution, delivery and performance by each
Borrower of the Loan Documents to which it is a party have been duly authorized
by all necessary action on the part of such Borrower pursuant to its
Organizational Documents.

5.3.     No Conflict. The execution, delivery and performance by each Borrower
of the Loan Documents to which it is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not (a) to the
best of such Borrower’s knowledge, violate any provision of any law or any rule
or regulation imposed by any Governmental Authority applicable to such Borrower,
any provision of the Organizational Documents of such Borrower, or any order,
judgment or decree of any court or other Governmental Authority binding such
Borrower; (b)  conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
such Borrower; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of such Borrower (other than any Liens
created under any of the Loan Documents in favor of Lender); or (d) require any
approval of stockholder, or any approval or consent of any Person under any
Contractual Obligation of such Borrower, except for such approvals or consents
which will be obtained on or before the Closing Date and disclosed in writing to
Lender.

5.4.     Binding Obligation. Each Loan Document to which a Borrower is a party
is the legally valid and binding obligation of such Borrower, enforceable
against it in accordance with its respective terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) relating to enforceability.

5.5.     Governmental Consents. The execution, delivery and performance by each
Borrower of the Loan Documents to which it is a party and the consummation of
the transactions contemplated by the Loan Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority, except for (a) such approvals or
consents which will be obtained on or before the Closing Date and (b) filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to Lender for filing and/or recordation, as of the Closing Date.

5.6.     Margin Stock. No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Term
Loan A or Revolving Loan made to any Borrower will be used by any Borrower to
purchase or carry any such Margin Stock or to extend credit to others for any
purpose that violates the provisions of Regulation T, U or X of the Federal
Reserve Board.

5.7.     Accuracy of Information. No information, exhibit or report furnished by
each Borrower to Lender in connection with the negotiation of, or compliance
with, the Loan Documents contained any material misstatement of fact or omitted
to state a material fact or any fact necessary to make the statements contained
therein not misleading.

5.8.     Solvency. OrthoPediatrics on a consolidated basis is, and after taking
into effect the transactions contemplated by this Agreement will be, Solvent.

5.9.     Capitalization. OrthoPediatrics owns all of the issued and outstanding
capital stock of each of the other Borrowers. There are no outstanding
subscriptions, options, warrants, rights (including preemptive rights), calls,
convertible securities or other agreements or commitments of any character
relating to the issued or unissued capital stock or other securities of the
Borrowers (other than OrthoPediatrics) obligating any Borrower (other than
OrthoPediatrics) to issue any securities of any kind.

6.AFFIRMATIVE COVENANTS
Each Borrower covenants with Lender that until such time as the Obligations have
been indefeasibly paid in full, such Borrower shall, unless it obtains Lender’s
prior written consent waiving or modifying any of the covenants hereunder, do or
cause to be done all of the following during the term hereof:

6.1.     Insurance.
(a)    Each Borrower will maintain with financially sound and reputable
insurance companies insurance on all its Property in such amounts and covering
such risks as is consistent with sound business practice. Each Borrower will
furnish to Lender upon request full information as to the insurance carried by
itself.
(b)    Each Borrower will at all times keep the Collateral insured in favor of
Lender, and all policies or certificates (or certified copies thereof) with
respect to such insurance (i) shall be endorsed to Lender’s reasonable
satisfaction (including, without limitation, by naming Lender as loss payee and
to the extent permitted by Law, as an additional insured), (ii) shall state that
such insurance policies shall not be canceled without 30 days’ prior written
notice thereof (or 10 days’ prior written notice in the case of cancellation for
the non-payment of premiums) by the insurer to Lender, (iii) shall provide that
the respective insurers irrevocably waive any and all rights of subrogation with
respect to Lender, and (iv) shall in the case of any such certificates or
endorsements in favor of Lender be delivered to or deposited with Lender.
(c)    If any Borrower shall fail to maintain all insurance in accordance with
this Section 6.1, or if any Borrower shall fail to so endorse and deliver or
deposit all endorsements or certificates with respect thereto, Lender shall have
the right (but shall be under no obligation), upon prior written notice to such
Borrower, to procure such insurance, and each Borrower agrees to reimburse
Lender, on demand, for all reasonable costs and expenses of procuring such
insurance.

6.2.     Financial Reports. Each Borrower shall keep true and accurate books of
account and prepare true and accurate financial statements in accordance with
GAAP consistently applied throughout the periods reflected therein and with
prior periods. Each Borrower shall furnish Lender with the following:
(a)    Annual Financial Statements. As soon as available, but not later than 120
calendar days after the close of each fiscal year of OrthoPediatrics: (i)
consolidated financial statements of OrthoPediatrics, (including a consolidated
and consolidating balance sheet and consolidated and consolidating statements of
income, owners’ equity and cash flow with supporting footnotes) as at the end of
such year and for the year then ended, all in form and detail as required by
Lender, audited and accompanied by a report and an unqualified opinion by a firm
of independent certified public accountants selected by OrthoPediatrics and
acceptable to Lender; and (ii) a written statement by such accountant, stating
that such accountant has no knowledge that an Event of Default or Unmatured
Default hereof has occurred and is continuing except as specified in such
statement. The financial statements shall be accompanied by a comparison of the
actual financial results with the Financial Plan (which need not be audited by
such public accountants), all in reasonable detail;
(b)    Monthly Financial Statements. As soon as available, but in no event later
than 30 calendar days after the end of each month, consolidated financial
statements of OrthoPediatrics (including a consolidated and consolidating
balance sheet and consolidated and consolidating statements of income, retained
earnings, owners’ equity and cash flow) as at the end of such month. The
financial statements shall be accompanied by a comparison of the actual
financial results with the Financial Plan and such month during the prior fiscal
year, all in reasonable detail;
(c)    Certificate of Responsible Officer. Concurrently with each delivery of
the financial statements described in Sections 6.2(a) and 6.2(b), a certificate
executed by a Responsible Officer in form and substance satisfactory to Lender
and certifying that the Financial Statements delivered thereunder present fairly
in all material respects the consolidated financial position and consolidated
results of operations of OrthoPediatrics as of the dates and for the periods
indicated and shall have been prepared in accordance with GAAP (subject, in the
case of unaudited financial statements, to the absence of footnotes required by
GAAP and to normal year-end audit adjustments that are not material)
(d)    Monthly Reports. As soon as available, but in no event later than 30
calendar days after the end of each month, an accounts receivable aging summary
of each customer, an accounts payable aging summary and an inventory report,
each certified as to accuracy by the Responsible Officer, together will all
information in each Borrower’s possession or control reasonably requested by
Lender with respect to thereto;
(e)    Financial Plan. As soon as available, but not later than (i) 45 calendar
days prior to the beginning of each fiscal year, a consolidated operating budget
for OrthoPediatrics and each of the other Borrowers for such fiscal year
(prepared on a monthly basis) consisting of projected consolidated and
consolidating balance sheet, statement of income and cash flows (“Financial
Plan”), together with a certificate of a Responsible Officer to the effect that
the Financial Plan has been prepared in good faith and is a reasonable estimate
of the consolidated financial position and results of operations of
OrthoPediatrics for the period covered thereby and (ii) 10 days of their
preparation, any (x) operating budget of OrthoPediatrics and each of the other
Borrowers and (y) revisions or amendments made by any Borrower to the Financial
Plan; and
(f)    SEC Reports. As soon as available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
OrthoPediatrics, and copies of all annual, regular, periodic and special reports
and registration statements which OrthoPediatrics may file or be required to
file with the SEC under Section 13 or 15(d) of the exchange Act, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Lender pursuant hereto. Documents required to be delivered
pursuant to this clause (f) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date on which OrthoPediatrics
posts such documents or provides a link thereto on OrthoPediatrics’ website on
the Internet at the website address listed in Section 11.11 hereto.
(g)    Other Data. Such other data and information (financial and otherwise) as
Lender, from time to time, may reasonably request bearing upon or related to any
Borrower’s financial condition and/or result of operations, all in form and
detail reasonably acceptable to Lender.

6.3.     Notices.
(a)    Defaults. Promptly upon any Borrower obtaining knowledge thereof, such
Borrower will give written notice to Lender of the occurrence of any Unmatured
Default or Event of Default, together with a reasonably detailed description
thereof, and the actions such Borrower proposes to take with respect thereto. If
any Person shall give any notice or take any other action in respect of a
claimed default (whether or not constituting an Event of Default) under this
Agreement or any other note, evidence of indebtedness, indenture or other
obligation exceeding $25,000 to which or with respect to which any Borrower is a
party or obligor, whether as principal, guarantor, surety or otherwise, such
Borrower shall forthwith give written notice thereof to Lender, describing the
notice or action and the nature of the claimed default.
(b)    Notification of Claim against Collateral.   Promptly upon any Borrower
obtaining knowledge thereof, such Borrower will give written notice to Lender of
any setoff, claims (including, with respect to the Property, environmental
claims), withholdings or other defenses exceeding $25,000 to which any of the
Collateral, or Lender’s rights with respect to the Collateral, are subject.
(c)    Notice of Litigation and Judgments.   Within 15 days of any Borrower
obtaining knowledge thereof, such Borrower will give written notice to Lender of
any litigation or proceedings threatened in writing or any pending litigation
and proceedings affecting such Borrower or to which such Borrower is or becomes
a party involving an uninsured claim against such Borrower that could, if
adversely determined, reasonably be expected to have a Material Adverse Effect
(and in any event litigation where the amount claimed is $25,000 or more) and
stating the nature and status of such litigation or proceedings. Each Borrower
will give notice to Lender, in writing, in form and detail satisfactory to
Lender, within 10 days of any judgment not covered by insurance, final or
otherwise, against such Borrower in an amount in excess of $100,000.
(d)    Auditor’s Reports.  Promptly upon receipt thereof, OrthoPediatrics will
deliver to Lender a copy of each “management letter” or other report submitted
by its independent accountants in connection with any annual, interim or special
audit of the books of any Borrower.
(e)    Governmental Authority. Promptly upon receipt thereof from any
Governmental Authority, each Borrower will give written notice to Lender of
(i) any notice asserting any failure by such Borrower to be in compliance with
applicable requirements of law or that threatens the taking of any action
against such Borrower or sets forth circumstances that, if taken or adversely
determined, could reasonably be expected to have a Material Adverse Effect, or
(ii) any notice of any actual or threatened suspension, limitation or revocation
of, failure to renew, or imposition of any restraining order, escrow or
impoundment of funds in connection with, any license, permit, accreditation or
authorization of any Borrower.
(f)    Material Default. Promptly upon the occurrence thereof, each Borrower
will give written notice to Lender of any material default under, or any
proposed or threatened termination or cancellation of, any material Contractual
Obligation or other material contract or agreement to which such Borrower is a
party, or a material change in the relationship between such Borrower and any of
its customers.
(g)    Any Other Event Likely to Cause Material Adverse Effect. Promptly upon
the occurrence of any other matter or event that has, or would reasonably be
expected to have, a Material Adverse Effect, each Borrower will give written
notice to Lender, together with a written statement of a Responsible Officer
setting forth the nature and period of existence thereof and the action that
such Borrower has taken and proposes to take with respect thereto.
(h)    SEC Notices. Promptly upon the receipt thereof by OrthoPediatrics, copies
of each notice or other correspondence received from the SEC concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of OrthoPediatrics or any
Subsidiary thereof.

6.4.     Taxes. Each Borrower will duly pay and discharge, or cause to be paid
and discharged, before the same shall become overdue, all Taxes, assessments and
other governmental charges imposed upon them and their real properties, sales
and activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of its properties; provided, that any such Tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall be the subject of a Permitted Contest; and provided further that
such Borrower shall pay all such Taxes, assessments, charges, levies or claims
forthwith upon the commencement of proceedings to foreclose any Lien that may
have attached as security therefor. Each Borrower will accurately prepare and
timely file all tax returns required by law to be filed by it.

6.5.     Existence. Each Borrower shall continue to preserve and maintain its
existence, rights, privileges and franchises in the jurisdictions of its
organization, and qualify and remain qualified to do business in each other
jurisdiction in which such qualification is necessary in view of its business or
operations and shall continue to engage in business of the same general type as
it now conducts.

6.6.     Compliance with Laws. Each Borrower shall comply in all material
respects with all Laws (including all Environmental Laws) having applicability
to it or to the business at any time conducted by it.

6.7.     Payment and Performance of Obligations. Each Borrower (i) will pay and
discharge at or before maturity, all of its obligations and liabilities, except
where the same may be the subject of a Permitted Contest, (ii) will maintain
appropriate reserves, in accordance with GAAP, for the accrual of all of its
obligations and liabilities and (iii) will not breach or permit to exist any
default under, the terms of any material lease, commitment, contract, instrument
or obligation to which they are a party, or by which their properties or assets
are bound.

6.8.     Inspection. Each Borrower will permit Lender, at reasonable times and
following reasonable notice, to visit and inspect such Borrower and examine and
make abstracts or copies from any of its books and records which Lender deems
reasonably necessary in connection with its administration of the Term Loan A
and Revolving Loan.

6.9.     Use of Proceeds. Each Borrower will use the proceeds of the Term Loan A
and the Revolving Loan for the Borrowers’ working capital and general corporate
purposes.

6.10.     Environmental Covenants. Each Borrower will:
(a)    use and operate all of its facilities and properties in material
compliance with all Environmental Laws, keep all necessary permits, approvals,
certificates and licenses in effect and remain in material compliance therewith,
and handle all Hazardous Materials in material compliance with all applicable
Environmental Laws;
(b)    promptly notify Lender and provide copies upon receipt of all written
claims, complaints, notices or inquiries relating to the condition of its
facilities and properties or compliance with Environmental Laws, and shall
promptly cure and have dismissed with prejudice any such actions and proceedings
to the reasonable satisfaction of Lender, in each case to the extent such
claims, complaints, notices, inquiries, actions and proceedings might be
expected to have a Material Adverse Effect; and
(c)    provide such information and certifications, which Lender may reasonably
request from time to time to insure compliance with this Section 6.10.

6.11.     ERISA Covenant. OrthoPediatrics will:
(a)    maintain all Plans of OrthoPediatrics so that the aggregate Unfunded
Liabilities of all such Plans do not exceed $25,000 determined in accordance
with Financial Accounting Standards Board Statement No. 36 as in effect on the
date hereof, and
(b)    as soon as reasonably possible after OrthoPediatrics knows or has reason
to know that any Reportable Event or any Termination Event with respect to any
Plan of OrthoPediatrics or an ERISA Affiliate has occurred, furnish to Lender a
statement signed by a Responsible Officer of OrthoPediatrics setting forth
details as to such Reportable Event or Termination Event and the action, if any,
which OrthoPediatrics or the ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notice of such Reportable Event or
Termination Event furnished to PBGC.

7.NEGATIVE COVENANTS
Until such time as the Obligations have been indefeasibly paid in full, each
Borrower covenants with Lender that unless such Borrower obtains Lender’s prior
written consent waiving or modifying any of the covenants hereunder:

7.1.     Indebtedness. Such Borrower will not, directly or indirectly, create,
incur, assume, guarantee or otherwise become or remain directly or indirectly
liable with respect to, any Indebtedness, except for:
(a)    Indebtedness created in favor of Lender under the Loan Documents;
(b)    without duplication of any Indebtedness otherwise permitted under this
Section 7.1, Indebtedness described on Schedule 7.1 the amounts under which
shall not be increased by amendments entered into after the date hereof;
(c)    additional funded Indebtedness through a single transaction or series of
related transactions that do not exceed $1,000,000;
(d)    Indebtedness owing to OrthoPediatrics by OrthoPediatrics EU not to exceed
$2,000,000 at any time outstanding;
(e)    Indebtedness owing to OrthoPediatrics by OrthoPediatrics Aus not to
exceed $2,500,000 at any time outstanding; and
(f)    Indebtedness owing to OrthoPediatrics by OrthoPediatrics NZ not to exceed
$500,000 at any time outstanding.

7.2.     Liens. No Borrower will directly or indirectly, create, assume or
suffer to exist any Lien on any Property now owned or hereafter acquired by any
Borrower, except for the following Liens (the “Permitted Liens”):
(a)    Liens in favor of Lender granted pursuant to the Loan Documents; and
(b)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at any time be delinquent or thereafter can be
paid without penalty, or are the subject of a Permitted Contest;

7.3.     Contingent Obligations. No Borrower will make or suffer to exist any
Contingent Obligation, except by endorsement of instruments for deposit or
collection in the ordinary course of business.

7.4.     Restricted Payments. No Borrower will, directly or indirectly, declare,
order, pay, make or set apart any sum for any Restricted Payment; provided; that
the foregoing shall not restrict or prohibit:
(a)    payment of reasonable compensation and expense reimbursements in the
ordinary course of business; and
(b)    payment of regularly scheduled interest payments with respect to the
Indebtedness set forth on Schedule 7.1 so long as before and after giving effect
to any such payment no Event of Default shall have occurred and be continuing
and in no event shall any principal be paid until the Term Loan A and the
Revolving Loan are paid in full.

7.5.     Compliance with ERISA. OrthoPediatrics shall not:
(a)    establish, maintain, or operate any Plan that is not in compliance in all
material respects with ERISA, the Code and all other Laws, and the regulations
and interpretations thereunder;
(b)    terminate any Plan subject to Title IV of ERISA so as to result in any
material liability to it;
(c)    permit to exist any ERISA Event or any other event or condition, which
would reasonably be expected to result in any material liability to it;
(d)    enter into any new Plan or modify any existing Plan so as to increase its
obligations thereunder which would reasonably be expected to have a Material
Adverse Effect; or
(e)    permit the present value of all nonforfeitable accrued benefits under any
Plan (using the actuarial assumptions utilized by the PBGC upon termination of a
Plan) materially to exceed the fair market value of Plan assets allocable to
such benefits, all determined as of the most recent valuation date for each such
Plan.

7.6.     Distributions. No Borrower will declare or make any Distributions on
its Equity Interests or redeem, repurchase or otherwise acquire or retire any of
its Equity Interests at any time outstanding.

7.7.     Sale of Assets. No Borrower will lease, sell or otherwise dispose of
its Property to any other Person, except sales of Inventory in the ordinary
course of business.

7.8.     Mergers and Sales of Equity Interests. No Borrower will merge or
consolidate with or into any other Person or cause or permit more than 50% of
the Equity Interests held by Persons in any Borrower to be sold or transferred.

7.9.     Investments and Acquisitions. No Borrower will make or suffer to exist
any Investments or commitments therefor, or to create any subsidiary or to
become or remain a partner in any partnership or joint venture, or to make any
acquisition of any Person except for:
(a)    Investments not to exceed existing amounts on the date hereof as
described on Schedule 7.9;
(b)    Investments by OrthoPediatrics described in Sections 7.1(d), 7.1(e) and
7.1(f).

7.10.     Transactions with Affiliates. Except as described on Schedule 7.10, no
Borrower will enter into any transaction (including, without limitation, the
purchase, sale or lease of any Property or service) with, or make any payment or
transfer to, any Person except in the ordinary course of business and pursuant
to the reasonable requirements of such Borrower’s business and upon fair and
reasonable terms no less favorable to such Borrower than it could obtain in a
comparable arms’-length transaction.

7.11.     Modification of Organizational Documents. No Borrower will amend or
otherwise modify any of its Organizational Documents (including any shareholders
agreement).

8.CLOSING CONDITIONS

8.1.     Lender’s Obligations on the Closing Date. The obligations of Lender
hereunder shall be subject to the satisfaction (as determined by Lender) of the
following conditions precedent:

(a)    Loan Documents. Lender shall have received a fully executed copy of each
of the following documents which shall have been duly executed and delivered by
the respective parties thereto, shall be in full force and effect and shall be
in form and substance satisfactory to Lender:
(i)    this Agreement;
(ii)    the Term Note A, Revolving Note; and
(iii)    such other agreements as Lender may reasonably require in order to
continue to evidence, grant or perfect its security interest in the Collateral.

(b)    Certified Copies of Organizational Documents. Lender shall have received
from each Borrower a copy, certified by a duly authorized officer of such
Borrower to be true and complete on the Closing Date, of each of its
Organizational Documents as in effect on such date of certification and, in the
case of the articles of organization or similar formation documents for such
Borrower, such document shall have been certified as of a recent date by the
secretary of its state of formation.

(c)    Corporate Action. All corporate action necessary for the valid execution,
delivery and performance by each Borrower of this Agreement and the other Loan
Documents shall have been duly and effectively taken, and evidence thereof
satisfactory to Lender, certified by a Responsible Officer shall have been
provided to Lender.

(d)    Incumbency Certificate. Lender shall have received from each Borrower, an
incumbency certificate, dated as of the Closing Date, signed by a duly
authorized officer of such Borrower and giving the name and bearing a specimen
signature of each individual who shall be authorized: (a) to sign, in the name
and on behalf of such Borrower each of the Loan Documents and (b) to give
notices and to take other action on its behalf under the Loan Documents
(collectively, the “Incumbency Certificates”).

(e)    Validity of Liens. The applicable Loan Documents shall be effective to
create in favor of Lender a legal, valid and enforceable first priority (except
for Permitted Liens entitled to priority under Law) security interest in and
Lien upon the Collateral. All filings, recordings, deliveries of instruments and
other actions necessary or desirable in the reasonable opinion of Lender to
protect and preserve such security interests shall have been duly effected.

(f)    Closing Certificate. Lender shall have received a certificate of a
Responsible Officer dated as of the Closing Date certifying (a) that
OrthoPediatrics on a consolidated basis is Solvent and will be Solvent following
the consummation of the transactions contemplated herein, (b) that each of the
conditions set forth in this Section 8.1 have been satisfied, and (c) such other
matters as Lender may request, in form and substance reasonably satisfactory to
Lender (the “Closing Certificate”).

(g)    No Litigation. There shall be no action, suit, or proceeding pending
against, or threatened against or affecting, any Borrower before any court or
arbitrator or any Governmental Authority in which an adverse decision would
reasonably be expected to have a Material Adverse Effect or which in any manner
purports to affect or pertain to any of the Loan Documents, or any of the
transactions contemplated hereby or thereby.

(h)    Consents and Approvals. Lender shall have received evidence that all
material governmental and third-party approvals necessary or advisable in
connection with the credit facilities contemplated hereby and the continuing
operations of each Borrower shall have been obtained (or, to the extent
consented to in writing by Lender, waived) and shall be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose materially adverse conditions on any Borrower, the
Term Loan A or the Revolving Loan.

(i)    Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incidental thereto, shall be reasonably satisfactory in
substance and in form to Lender and Lender’s counsel, and Lender and such
counsel shall have received all information and such counterpart originals or
certified or other copies of such documents as Lender may reasonably request.

(j)    Certificates of Good Standing. Lender shall have received certificates of
good standing, existence or its equivalent with respect to each Borrower
certified as of a recent date by the appropriate Governmental Authorities of the
state or other jurisdiction of organization and each other jurisdiction in which
the failure to so qualify and be in good standing could have or be reasonably
expected to have a Material Adverse Effect.

(k)    Certificates of Insurance. Lender shall have received updated
certificates of insurance pursuant to the requirements set forth in Section 6.1.

(l)    Payment of Accrued Interest. OrthoPediatrics shall have paid (or caused
to be paid) to Lender all accrued but unpaid interest under the existing term
and revolving notes.

8.2.     Borrowers’ Obligations on the Closing Date. The obligations of
Borrowers hereunder shall be subject to the satisfaction of the following
conditions precedent:

(a)    Existing Term and Revolving Notes. Lender shall surrender the existing
term and revolving notes to Borrowers for cancellation.

8.3.     Conditions to All Borrowings. The obligations of Lender to make the
Term Loan A and Revolving Loan whether on or after the Closing Date, shall also
be subject to the satisfaction of the following conditions precedent:

(a)    Representations True; No Event of Default. Each of the representations
and warranties of Borrowers contained in this Agreement or any of the other Loan
Documents shall be true in all material respects as of the date as of which they
were made and shall also be true and deemed remade as such at and as of the time
of the making of the Term Loan A or Revolving Loan, with the same effect as if
made at and as of that time (except to the extent that such representations and
warranties relate expressly to an earlier date) and no Event of Default shall
have occurred and be continuing.

(b)    No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that would make it illegal for
Lender to make such Term Loan A or Revolving Loan.

(c)    No Material Adverse Effect. Since December 31, 2016, there shall have
been no event or condition which has had or could reasonably be expected to have
a Material Adverse Effect.

(d)    Required Notice and Consent. With respect to any requested Borrowing of
the Term Loan A or Revolving Loan, Lender shall have received the applicable
notice required by the terms of this Agreement and Lender shall have granted its
consent in its sole and absolute discretion.

9.DEFAULT

9.1.     Events of Default. The occurrence of any one of the following events
shall constitute a default (“Event of Default”) under this Agreement:
(a)    Borrowers shall fail to pay interest under the Term Loan A, the Revolving
Loan or other Obligations under this Agreement within 10 calendar days after the
same becomes due;
(b)    any Borrower shall breach any of the terms or provisions of Articles 6 or
7 above and such breach is not remedied or waived within 30 calendar days after
the earlier of (i) receipt by such Borrower of notice from Lender of such breach
or (ii) knowledge by such Borrower of such breach;
(c)    any Borrower shall default in the performance of or compliance with any
term contained in this Agreement (other than occurrences described in other
provisions of this Section 9.1 for which a different grace or cure period is
specified or which constitute immediate Events of Default) and such default is
not remedied or waived within 30 calendar days after the earlier of (i) receipt
by such Borrower of notice from Lender of such default or (ii)  knowledge by
such Borrower of such default;
(d)    any representation or warranty on the part of any Borrower contained in
this Agreement or the Loan Documents, or any document, instrument or certificate
delivered pursuant hereto or thereto shall have been incorrect in any material
respect when made or deemed made;
(e)    the occurrence of a default of or under any contract, agreement, document
or instrument (other than the Loan Documents) now or hereafter existing to which
any Borrower is a party and the effect of such default, individually or in the
aggregate exceeds $250,000;
(f)    one or more judgments, decrees, arbitration awards or settlement
agreements shall be entered against or by any Borrower involving, individually
or in the aggregate, $250,000;
(g)    the Collateral, or any material portion thereof, is attached, seized,
subjected to a writ of distress warrant, or are levied upon, or come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the same is not terminated or dismissed within 60 days thereafter;
(h)    any proceeding shall be instituted against any Borrower seeking to
adjudicate it bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, protection, relief of debtors, or seeking the entry
of an order for relief or the appointment of a receiver, trustee, custodian or
other similar official for any Borrower or for any substantial part of its
property, and either such proceeding shall remain undismissed or unstayed for a
period of 60 days or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against any Borrower or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property) shall occur;
(i)    a petition under any section or chapter of Bankruptcy Code or any similar
law or regulation shall be filed by any Borrower or any Borrower shall make an
assignment for the benefit of its creditors or if any case or proceeding is
filed by any Borrower for its dissolution or liquidation;
(j)    any Borrower is enjoined, restrained or in any way prevented by court
order from conducting all or any material part of its business affairs or if a
petition under any section or chapter of Bankruptcy Reform Act of 1978, as
amended, or any similar law or regulation is filed against any Borrower or if
any case or proceeding is filed against any Borrower for its dissolution or
liquidation and such injunction, restraint or petition is not dismissed or
stayed within 60 days after the entry or filing thereof; or
(k)    there occurs any event or circumstance that could reasonably be expected
to result in a Material Adverse Effect.

9.2.     Acceleration. Upon the occurrence and during the continuance of an
Event of Default, Lender may by written notice to Borrowers (i) terminate the
Revolving Loan Commitment and (ii) declare the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower and Borrowers will pay the same; provided that in
the case of any of the Events of Default specified in any of Sections 9.1(h),
9.1(i) or 9.1(j) above, without any notice to any Borrower or any other act by
Lender, all of the Obligations shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by all Borrowers and Borrowers will pay the same.

9.3.     Rights and Remedies.
(a)    Lender shall have the right to exercise any and all rights and remedies
provided for herein, under the other Loan Documents or under the Uniform
Commercial Code and at law or equity generally, including the right to foreclose
the security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process. Lender may enter any of any
Borrower’s premises or other premises without legal process and without
incurring liability to any Borrower therefor, and Lender may thereupon, or at
any time thereafter, in its discretion without notice or demand, take the
Collateral and remove the same to such place as Lender may deem advisable and
Lender may require any Borrower to make the Collateral available to Lender at a
convenient place. With or without having the Collateral at the time or place of
sale, Lender may sell the Collateral, or any part thereof, at public or private
sale, at any time or place, in one or more sales, at such price or prices, and
upon such terms, either for cash, credit or future delivery, as Lender may
elect. Except as to that part of the Collateral which is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, Lender shall give Borrowers reasonable notification of such sale or
sales, such notice being deemed sufficient to provide notice to all Borrowers,
it being agreed that in all events written notice mailed to Borrowers at least
10 days prior to such sale or sales is reasonable notification. At any public
sale Lender may bid for and become the purchaser, and Lender or any other
purchaser at any such sale thereafter shall hold the Collateral sold absolutely
free from any claim or right of whatsoever kind, including any equity of
redemption and all such claims, rights and equities are hereby expressly waived
and released by each Borrower. In connection with the exercise of the foregoing
remedies, including the sale of Inventory, Lender is granted a perpetual
nonrevocable, royalty free, nonexclusive license and Lender is granted
permission to use all of Borrowers’ (a) trademarks, trade styles, trade names,
patents, patent applications, copyrights, service marks, licenses, franchises
and other proprietary rights which are used or useful in connection with
Inventory for the purpose of marketing, advertising for sale and selling or
otherwise disposing of such Inventory and (b) Equipment for the purpose of
completing the manufacture of unfinished goods. The cash proceeds realized from
the sale of any Collateral shall be applied to the Obligations in the order set
forth in Section 9.6 hereof. Noncash proceeds will only be applied to the
Obligations as they are converted into cash. If any deficiency shall arise, each
Borrower shall remain liable to Lender therefor.
(b)    To the extent that the Law imposes duties on the Lender to exercise
remedies in a commercially reasonable manner, each Borrower acknowledges and
agrees that it is not commercially unreasonable for Lender (i) to fail to incur
expenses reasonably deemed significant by Lender to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral, (iv) to exercise collection remedies against
customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Lender against risks of loss, collection or
disposition of Collateral or to provide to Lender a guaranteed return from the
collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Lender, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Lender in the collection
or disposition of any of the Collateral.
(c)    Each Borrower acknowledges that the purpose of this Section 9.3 is to
provide non-exhaustive indications of what actions or omissions by the Lender
would not be commercially unreasonable in Lender’s exercise of remedies against
the Collateral and that other actions or omissions by Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 9.3. Without limitation upon the foregoing, nothing contained in this
Section 9.3 shall be construed to grant any rights to any Borrower or to impose
any duties on Lender that would not have been granted or imposed by this
Agreement or by Law in the absence of this Section 9.3. Lender shall have the
right in its sole discretion to determine which rights, Liens, security
interests or remedies Lender may at any time pursue, relinquish, subordinate, or
modify or to take any other action with respect thereto and such determination
will not in any way modify or affect any of Lender’s or Lenders’ rights
hereunder.
(d)    The enumeration of the foregoing rights and remedies is not intended to
be exhaustive and the exercise of any rights or remedy shall not preclude the
exercise of any other right or remedies provided for herein or otherwise
provided by law, all of which shall be cumulative and not alternative.

9.4.     Default Rate of Interest . At the election of Lender, after the
occurrence of an Event of Default and for so long as it continues, the Term Loan
A and Revolving Loan and other Obligations shall bear interest at the Default
Rate.

9.5.     Setoff Rights. During the continuance of any Event of Default, Lender
is hereby authorized by each Borrower at any time or from time to time, with
reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived and such notice being
deemed sufficient to provide notice to all Loan Parties) to set off and to
appropriate and to apply any and all (A) balances held by Lender at any of its
offices for the account of any Borrower (regardless of whether such balances are
then due to such Borrower), and (B) other property at any time held or owing by
Lender or any of its Affiliates to or for the credit or for the account of any
Borrower against and on account of any of the Obligations then due and payable.
Each Borrower agrees, to the fullest extent permitted by law, that Lender may
exercise its right to set off with respect to the Obligations as provided in
this Section 9.5.

9.6.     Application of Proceeds. Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, (a) each Borrower irrevocably waives the right to direct
the application of any and all payments at any time or times thereafter received
by Lender from or on behalf of such Borrower of all or any part of the
Obligations and (b) all such payments and all proceeds of any sale of, or other
realization upon, all or any part of the Collateral shall be applied: first, to
all Costs; second, to accrued and unpaid interest on the Obligations (including
any interest which but for the provisions of the Bankruptcy Code, would have
accrued on such amounts); third, to all outstanding principal of the
Obligations; and fourth to any other indebtedness or obligations of such
Borrower owing to Lender under the Loan Documents. Any balance remaining shall
be delivered to the applicable Borrower or to whomever may be lawfully entitled
to receive such balance or as a court of competent jurisdiction may direct.

10.ASSIGNABILITY.

10.1.     Assignments by Borrowers. None of the Borrowers shall have the right
to assign this Agreement or any interest therein except with the prior written
consent of Lender.

11.GENERAL PROVISIONS

11.1.     Modification.
(a)    Neither this Agreement nor any other Loan Document shall be amended,
modified or supplemented, or any provision waived, without the written agreement
of Borrowers and Lender at the time of such amendment, modification, supplement
or waiver, and each such amendment, modification, supplement or waiver shall be
effective only in the specific instance and for the specific purpose for which
given.
(b)    Lender shall have the absolute right to require full and complete
performance of Borrowers’ covenants and obligations and strict compliance with
the provisions of this Agreement and the other Loan Documents by Borrowers.
Failure by Lender to insist upon full and prompt performance of any provision of
this Agreement or any other Loan Documents, or failure by Lender to take action
in the event of any breach of any such provision or Event of Default, shall not
constitute a waiver of any rights of Lender or any course of conduct, and Lender
may at any time thereafter exercise all rights specified herein, in any other
Loan Document or provided by Law with respect to such breach or Event of
Default. If Lender fails to insist on strict performance of any covenant or
condition herein, Lender shall make such election or determination, in Lender’s
exclusive discretion. Unless otherwise specifically provided herein, all
consents, to be granted herein, shall be granted or withheld, or continued to be
granted or withheld, in Lender’s exclusive discretion. Lender shall have no duty
to Borrowers to exercise any judgment or discretion under the terms of this
Agreement or any other Loan Document for the benefit of Borrowers. Each Borrower
hereby expressly acknowledges that failure to require strict compliance by such
Borrower with the provisions of this Agreement or any other Loan Document shall
not constitute a waiver by Lender or establish a course of conduct, and that
Lender shall not be deemed to have waived any right to insist on strict
compliance with all provisions thereafter. Each Borrower hereby expressly waives
any right to assert that it detrimentally relied upon such continued waiver or
that Lender acted in bad faith in insisting upon strict compliance by such
Borrower with the provisions of this Agreement or in exercising any right or
remedy expressly granted to Lender hereunder. Receipt by Lender of any
instrument or document shall not constitute or be deemed to be an approval
thereof.

11.2.     Severability. If any provision (in whole or in part) of this Agreement
or any other Loan Document or the application thereof to any Person or
circumstance is held invalid or unenforceable, then such provision shall be
deemed modified, restricted, or reformulated to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement and/or such Loan Document, as the case may require, and this
Agreement and/or such Loan Document shall be construed and enforced to the
maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified, restricted, or reformulated or as if such
provision had not been originally incorporated herein, as the case may be.
Borrowers and Lender further agree to seek a lawful substitute for any provision
found to be unlawful. If such modification, restriction or reformulation is not
reasonably possible, the remainder of this Agreement and other the Loan
Documents and the application of such provision to other Persons or
circumstances will not be affected thereby and the provisions of this Agreement
and any other Loan Document shall be severable in any such instance.

11.3.     Successors and Assigns. This Agreement and the other Loan Documents
shall be binding upon and inure to the benefit of the successors and assigns of
Borrowers and Lender, provided that this Agreement, the other Loan Documents and
no interest or right hereunder or thereunder may be assigned by any Borrower
without prior written consent of Lender which may be withheld in Lender’s sole
and exclusive discretion.

11.4.     Liability Prior to Termination. Except to the extent provided to the
contrary in this Agreement and in the other Loan Documents, no termination or
cancellation (regardless of cause or procedure) of this Agreement or the other
Loan Documents shall in any way affect or impair the powers, obligations,
duties, rights and liabilities of Borrowers or Lender in any way or respect
relating to any transaction or event occurring prior to such termination or
cancellation with respect to any of the undertakings, agreements, covenants,
warranties and representations of Borrowers or Lender contained in this
Agreement or the other Loan Documents.

11.5.     Waiver of Notice Omitted. Except as otherwise specifically provided in
this Agreement, each Borrower waives any and all notice or demand which such
Borrower might be entitled to receive with respect to this Agreement or the
other Loan Documents by virtue of any applicable statute or law, and waives
presentment, demand and protest and notice of presentment, protest, default,
dishonor, non-payment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Lender on which
such Borrower may in any way be liable and hereby ratifies and confirms whatever
Lender may do in this regard.

11.6.     Designated Person. Until Lender is notified by any Borrower to the
contrary in writing by registered or certified mail directed to Lender’s
principal place of business, the signature upon this Agreement or upon any of
the other Loan Documents of any officer, partner, manager or employee of any
Borrower or of any other Person designated in writing to Lender by any of the
foregoing, or of a Responsible Officer shall bind all Borrowers and be deemed to
be the duly authorized act of such Borrower.

11.7.     Indemnification. Borrowers shall, jointly and severally, indemnify,
defend, and hold Lender harmless from and against any and all losses, Costs,
liabilities, actual damages, and expenses (including other expenses incident
thereto) of every kind, nature and description, that result from or arise out of
(a) the breach of any representation or warranty of any Borrower set forth in
this Agreement or in any certificate, schedule, or other instrument by any
Borrower pursuant hereto, (b) the breach of any of the covenants of any Borrower
contained in or arising out of this Agreement or the transactions contemplated
hereby, or (c) any third party claims relating to the conduct of any Borrower’s
business (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from Lender’s own gross negligence or willful misconduct).

11.8.     No Third Party Beneficiaries; Relationship of Borrowers and Lender.
This Agreement and the other Loan Documents are solely for the benefit of
Lender, Borrowers and their respective permitted successors and assigns. Nothing
contained herein or therein shall be deemed to confer upon any other Person any
right to insist on or to enforce the performance or observance of any of the
obligations, terms or covenants contained herein or therein. All conditions to
the obligations of Lender to make the Loan are imposed solely and exclusively
for the benefit of Lender and its successors and assigns and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms and no other Persons shall under any circumstances be deemed to
be a beneficiary of such conditions. No Borrower is and shall not be an
Affiliate of Lender for any purpose. Unless and until Lender expressly assumes
the Obligations following an Event of Default, Lender shall not be deemed to be
in privity of contract with any contractor or provider of services to the
Collateral, and in no event shall any payment of funds directly to a contractor
or subcontractor or provider of services by itself be deemed to create any
third-party beneficiary status or recognition of same by Lender. Lender is not
an Affiliate of any Borrower for any purposes, unless Lender expressly exercises
a right or remedy hereunder or under any Loan Document as the attorney-in-fact
of such Borrower. The relationship between Borrowers and Lender shall be solely
that of borrower and lender. No term in this Agreement or in the Loan Documents
and no course of dealing between the parties, nor any action taken or omitted to
be taken by Lender or by any Borrower shall be deemed to create any relationship
of agency, partnership or joint venture or any fiduciary duty by Lender to any
Borrower or any other Person. Lender undertakes no responsibility to any
Borrower to review or inform such Borrower of any matter in connection with any
phase of such Borrower’s business or operations. All rights and remedies granted
to Lender in the Loan Documents shall be in addition to and not in limitation of
any rights and remedies to which it is entitled in equity, at law or by statute,
and the invalidity of any right or remedy herein provided by reason of its
conflict with Law or statute shall not affect any other valid right or remedy
afforded to Lender. No waiver of any Event of Default or of any default in the
performance of any covenant contained in this Agreement or any Loan Document
shall at any time thereafter be held to be a waiver of any rights of Lender
under this Agreement or any Loan Document, nor shall any waiver of a prior Event
of Default or default operate to waive any subsequent Event of Default or
default. All remedies provided for herein and in any Loan Document, at law or in
equity are cumulative and may, at the election of Lender, be exercised
alternatively, successively, or concurrently. No act of Lender shall be
construed as an election to proceed under any one provision herein or in any
other Loan Document to the exclusion of any other provision or to proceed
against one portion of the Collateral to the exclusion of any other portion.
Each Borrower agrees that Lender shall not have any liability to any Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by such
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.

11.9.     Acceptance by Lender. This Agreement and the other Loan Documents are
submitted by Borrowers to Lender (for Lender’s acceptance or rejection thereof)
at Lender’s principal place of business as an offer by Borrowers to borrow
monies from Lender now and from time to time hereafter and shall not be binding
upon Lender or become effective until and unless accepted by Lender, in writing,
at said place of business. If so accepted by Lender, this Agreement and the
other Loan Documents shall be deemed to have been made at said place of
business.

11.10.     Prior Agreements; Interpretation. Except as otherwise provided
herein, this Agreement and the other Loan Documents supersede in their entirety
any other agreement or understanding between Lender, and Borrower with respect
to loans and advances made by Lender and all commitments of Lender in connection
therewith.

11.11.     Notice. Any and all notices given in connection with this Agreement
shall be deemed adequately given only if in writing and addressed to the party
for whom such notices are intended at the address set forth below. All notices
shall be sent by personal delivery, FedEx or other overnight messenger service,
first class registered or certified mail, postage prepaid, return receipt
requested or electronic mail (“E-mail”). A written notice shall be deemed to
have been given to the recipient party on the earlier of (a) the date it shall
be delivered to the address required by this Agreement; (b) the date delivery
shall have been refused at the address required by this Agreement; (c) the date
as of which the postal or delivery service shall have indicated such notice to
be undeliverable at the address required by this Agreement; or (d) if by E-mail,
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return e-mail or
other written acknowledgment); provided, that if such E-mail is not sent during
the normal business hours of the recipient, such E-mail shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.
Any and all notices referred to in this Agreement, or which either party desires
to give to the other, shall be addressed as follows:
If to any Borrower:    OrthoPediatrics Corp.
2850 Frontier Drive
Warsaw, Indiana 46582
Attn: Mark Throdahl
www.orthopediatics.com    
E-mail: mthrodahl@orthopediatrics.com,
and
Attn: Fred Hite
E-mail: fhite@orthopediatrics.com,
and
Attn: Daniel Gerritzen
E-mail: dgerritzen@orthopediatrics.com    


with a copy to (which shall not constitute notice):


Bingham Greenebaum Doll LLP
2700 Market Tower
10 West Market Street
Indianapolis, Indiana 46204
Attn: Jeremy E. Hill
E-mail:
    
If to Lender:    Squadron Capital LLC
18 Hartford Avenue
Granby, Connecticut 06035


Attn:    David R. Pelizzon
E-mail: dpelizzon@sqdncap.com,


and


Attn:    Doug Pascoe
E-mail: dpascoe@sqdncap.com    


and


Attn: Harold Ruf
E-mail: hruf@sqdncap.com    


with a copy to (which shall not constitute notice):


Reed Smith LLP
10 South Wacker Drive
Suite 4000
Chicago, IL 60606
Attn:    Joel R. Schaider
E-mail: jschaider@reedsmith.com    


The above addresses may be changed by notice of such change, mailed as provided
herein, to the last address designated.

11.12.     Section Titles, etc. The Section titles and table of contents, if
any, contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto. All references herein to Section, paragraphs, clauses and other
subdivisions refer to the corresponding Sections, paragraphs, clauses and other
subdivisions of this Agreement; and the words “herein”, “hereof”, “hereby”,
“hereto”, “hereunder”, and words of similar import refer to this Agreement as a
whole and not to any particular Section, paragraph, clause or subdivision
hereof. All Exhibits and Schedules which are referred to herein or attached
hereto are hereby incorporated by reference.

11.13.     Waiver of Claims. Each Borrower hereby acknowledges, agrees and
affirms that, as of the date hereof, it possesses no claims, defenses, offsets,
recoupment or counterclaims of any kind or nature against or with respect to the
enforcement of this Agreement, or any of the other Loan Documents and any
amendments thereto (collectively, the “Claims”), nor does such Borrower now have
knowledge of any facts that would or might give rise to any Claims. If facts now
exist which would or could give rise to any Claim against or with respect to the
enforcement of this Agreement, the Term Note A, Revolving Note and/or any other
Loan Documents, as amended by the amendments thereto. Each Borrower hereby
unconditionally, irrevocably and unequivocally waives and fully releases any and
all such Claims as if such Claims were the subject of a lawsuit, adjudicated to
final judgment from which no appeal could be taken and therein dismissed with
prejudice.

11.14.     Waiver by Borrowers. EXCEPT AS OTHERWISE PROVIDED FOR IN THIS
AGREEMENT OR REQUIRED BY LAW, EACH BORROWER WAIVES PRESENTMENT, DEMAND AND
PROTEST, NOTICE OF PROTEST, NOTICE OF PRESENTMENT, DEFAULT, NON-PAYMENT,
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF ANY OR ALL
COMMERCIAL PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL
PAPER AND GUARANTIES AT ANY TIME HELD BY LENDER ON WHICH SUCH BORROWER MAY IN
ANY WAY BE LIABLE AND HEREBY RATIFIES AND CONFIRMS WHATEVER LENDER MAY DO IN
THIS REGARD.

11.15.     Governing Law. THIS AGREEMENT HAS BEEN DELIVERED FOR ACCEPTANCE BY
LENDER IN ILLINOIS AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS) OF THE STATE OF
ILLINOIS. EACH BORROWER HEREBY (A) IRREVOCABLY SUBMITS, TO THE EXTENT PERMITTED
BY LAW, TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO,
ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS, OVER ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY MATTER ARISING
FROM OR RELATED TO THIS AGREEMENT; (B) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
SUCH BORROWER MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT; (C) AGREES THAT,
TO THE EXTENT PERMITTED BY LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW; AND (D) TO THE EXTENT PERMITTED BY LAW, AGREES NOT TO INSTITUTE ANY LEGAL
ACTION OR PROCEEDING AGAINST LENDER OR ANY OF ITS DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR PROPERTY, CONCERNING ANY MATTER ARISING OUT OF OR RELATING
TO THIS AGREEMENT IN ANY COURT OTHER SUCH FEDERAL COURTS. NOTHING IN THIS
SECTION SHALL AFFECT OR IMPAIR LENDER’S RIGHT TO SERVE LEGAL PROCESS IN ANY
MANNER PERMITTED BY LAW OR LENDER’S RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST SUCH BORROWER’S PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.

11.16.     Representation by Counsel. Each Borrower hereby represents that it
has been represented by competent counsel of its choice in the negotiation and
execution of this Agreement and the other Loan Documents; that it has read and
fully understood the terms hereof; Borrowers and their counsel have been
afforded an opportunity to review, negotiate and modify the terms of this
Agreement and the other Loan Documents and that Borrowers intend to be bound
hereby. In accordance with the foregoing, the general rule of construction to
the effect that any ambiguities in a contract are to be resolved against the
party drafting the contract shall not be employed in the construction and
interpretation of this Agreement and the other Loan Documents.

11.17.     Plural, Singular. The singular shall be deemed to include the plural
and the plural to include the singular.

11.18.     Waiver of Trial by Jury. TO THE EXTENT PERMITTED BY LAW, BORROWERS
AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF EITHER PARTY IN CONNECTION HEREWITH. EACH BORROWER HEREBY EXPRESSLY
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR LENDER TO MAKE THE
TERM LOANS.

11.19.     Counterparts and PDF. This Agreement may be executed in identical
counterparts, and all said counterparts when taken together shall constitute one
and the same Agreement and the parties hereto are hereby authorized to collate
such counterparts into one original. For purposes of negotiating and finalizing
this Agreement (including any subsequent amendments thereto), any signed
document transmitted in portable document format (“PDF”) shall be treated in all
manner and respects as an original document. The signature of any party by PDF
shall be considered for these purposes as an original signature. Any PDF
document shall be considered to have the same binding legal effect as an
original document. Upon request, an original of such PDF document shall be
mailed by first class U.S. mail or personally delivered to the recipient. At the
request of either party, any PDF document subject to this Agreement shall be
re-executed by both parties in an original form. The undersigned parties hereby
agree that neither shall raise the use of the PDF or the fact that any signature
or document was transmitted or communicated through the use of a PDF as a
defense to the formation of this Agreement.

11.20.     Amendment and Restatement; No Novation. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement, effective from and
after the date hereof. The execution and delivery of this Agreement shall not
constitute a novation of any Existing Indebtedness or other obligations owing to
the Lender under the Existing Loan and Security Agreement based on facts or
events occurring or existing prior to the execution and delivery of this
Agreement. On and after the date hereof, the credit facilities described in the
Existing Loan and Security Agreement, shall be amended, supplemented, modified
and restated in their entirety by the facilities described herein, and all loans
and other obligations of the Borrowers outstanding as of such date under the
Existing Loan and Security Agreement, shall be deemed to be loans and
obligations outstanding under the corresponding facilities described herein.
The remainder of this page is intentionally left blank. Signature page follows.



IN WITNESS WHEREOF, this Fourth Amended and Restated Loan and Security Agreement
has been duly executed as of the day and year specified at the beginning hereof.
BORROWERS:


ORTHOPEDIATRICS CORP.




By:  /s/ Mark Throdahl                    
Name: Mark Throdahl
Title: President and Chief Executive Officer




ORTHOPEDIATRICS US DISTRIBUTION CORP.




By:  /s/ Mark Throdahl                    
Name: Mark Throdahl
Title: President and Chief Executive Officer




ORTHOPEDIATRICS EU LIMITED


By:  /s/ Fred Hite                    
Name: Fred Hite
Title: Chief Financial Officer




ORTHOPEDIATRICS AUS PTY LTD




By:  /s/ Fred Hite                    
Name: Fred Hite
Title: Chief Financial Officer




ORTHOPEDIATRICS NZ LTD




By:  /s/ Fred Hite                    
Name: Fred Hite
Title: Chief Financial Officer



LENDER:


SQUADRON CAPITAL LLC
By:  /s/ David R. Pelizzon                
Name: David R. Pelizzon
Title: President







EXHIBIT A


Second Amended and Restated Term Note A





SECOND AMENDED AND RESTATED TERM NOTE A
$20,000,000    December 31, 2017
FOR VALUE RECEIVED, the undersigned, OrthoPediatrics Corp., a Delaware
corporation (“OrthoPediatrics”), OrthoPediatrics US Distribution Corp., a
Delaware corporation, (“OrthoPediatrics US Distribution”), OrthoPediatrics EU
Limited, a company incorporated and registered in England and Wales
(“OrthoPediatrics EU”), OrthoPediatrics Aus Pty Ltd., a company organized under
the laws of Australia (“OrthoPediatrics Aus”) and OrthoPediatrics NZ Ltd., a
company organized under the laws of New Zealand (“OrthoPediatrics NZ” and
together with OrthoPediatics, OrthoPediatrics US Distribution, OrthoPediatrics
EU and OrthoPediatrics Aus, “Borrowers” and individually a “Borrower”), jointly
and severally promise to pay to the order of Squadron Capital LLC, a Delaware
limited liability company (the “Lender”), at the place and times provided in the
Fourth Amended and Restated Loan and Security Agreement referred to below, the
principal sum of $20,000,000, together with all accrued and unpaid interest
under this Second Amended and Restated Term Note A (“Term Note A”) pursuant to
that certain Fourth Amended and Restated Loan and Security Agreement, dated as
of the date hereof (as amended, supplemented, modified or restated from time to
time, the “Fourth Amended and Restated Loan and Security Agreement”) by and
among Borrowers and Lender. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Fourth Amended and Restated Loan
Agreement.
The unpaid principal amount of this Term Note A from time to time outstanding is
subject to mandatory repayment as provided in the Fourth Amended and Restated
Loan and Security Agreement and shall bear interest as provided in Section
3.1(a) of the Fourth Amended and Restated Loan and Security Agreement. This Term
Note A may be voluntarily prepaid from time to time as provided in the Fourth
Amended and Restated Loan and Security Agreement. All payments of principal and
interest on this Term Note A shall be payable in lawful currency of the United
States of America in immediately available funds to such account as the Lender
shall specify from time to time by notice to the Borrowers. The principal and
all accrued and unpaid interest under this Term Note A shall be due and payable
on the Term Loan Maturity Date.
This Term Note A is entitled to the benefits of, and evidences Obligations
incurred under, the Fourth Amended and Restated Loan Agreement, to which
reference is made for a description of the security for this Term Note A and for
a statement of the terms and conditions on which Borrowers are permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Term Note A and on which such Obligations may be declared to
be immediately due and payable.
THIS TERM NOTE A SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REFERENCE TO THE CONFLICTS
OR CHOICE OF LAW PRINCIPLES THEREOF.
Each Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Fourth Amended and
Restated Loan and Security Agreement) notice of any kind with respect to this
Term Note A.
This Term Note A constitutes a renewal and restatement of, and replacement and
substitution for, (i) that certain Term Note A dated as of April 26, 2017 in the
principal amount of $18,400,743 and (ii) $1,599,257 of that certain Term Note B
dated as of April 26, 2017 (collectively the “Prior Notes”). The indebtedness
evidenced by the Prior Notes are continuing indebtedness evidenced hereby, and
nothing herein shall be deemed to constitute a payment, settlement or novation
of the Prior Notes, or to release or otherwise adversely affect any lien,
mortgage or security interest securing such indebtedness or any rights of the
Lender against any guarantor, surety or other party primarily or secondarily
liable for such indebtedness.
* * Signature Page to Follow * *



IN WITNESS WHEREOF, the undersigned has executed this Term Note A as of the day
and year first written above.
BORROWERS:


ORTHOPEDIATRICS CORP.




By:                          
Name: Mark Throdahl
Title: President and Chief Executive Officer




ORTHOPEDIATRICS U.S. DISTRIBUTION CORP.




By:                          
Name: Mark Throdahl
Title: President and Chief Executive Officer


ORTHOPEDIATRICS EU LIMITED




By:                          
Name: Fred Hite
Title: Chief Financial Officer




ORTHOPEDIATRICS AUS PTY LTD




By:                          
Name: Fred Hite
Title: Chief Financial Officer


ORTHOPEDIATRICS NZ LTD




By:                          
Name: Fred Hite
Title: Chief Financial Officer









EXHIBIT B




Revolving Note



REVOLVING NOTE
$15,000,000    December 31, 2017
FOR VALUE RECEIVED, the undersigned, OrthoPediatrics Corp., a Delaware
corporation (“OrthoPediatrics”), OrthoPediatrics US Distribution Corp., a
Delaware corporation (“OrthoPediatrics US”), OrthoPediatrics EU Limited, a
company incorporated and registered in England and Wales (“OrthoPediatrics EU”),
OrthoPediatrics Aus Pty Ltd., a company organized under the laws of Australia
(“OrthoPediatrics Aus”) and OrthoPediatrics NZ Ltd., a company organized under
the laws of New Zealand (“OrthoPediatrics NZ” and together with OrthoPediatrics,
OrthoPediatrics US, OrthoPediatrics EU and OrthoPediatrics AZ, “Borrowers” and
individually a “Borrower”), jointly and severally promise to pay to the order of
Squadron Capital LLC, a Delaware limited liability company (the “Lender”), at
the place and times provided in the Fourth Amended and Restated Loan and
Security Agreement referred to below, the lesser of (i) the principal amount of
$15,000,000 or (ii) the principal amount of the Revolving Loan outstanding and
owing to the Lender, together with all the accrued and unpaid interest under
this Revolving Note pursuant to that certain Fourth Amended and Restated Loan
and Security Agreement, dated as of the date hereof (as amended, supplemented,
modified or restated from time to time, the “Fourth Amended and Restated Loan
Agreement”) by and among Borrowers and Lender. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Fourth
Amended and Restated Loan Agreement.
The unpaid principal amount of this Revolving Note from time to time outstanding
is subject to mandatory repayment as provided in the Fourth Amended and Restated
Loan Agreement and shall bear interest as provided in Section 3.1(b) of the
Fourth Amended and Restated Loan Agreement. This Revolving Note may be
voluntarily prepaid from time to time as provided in the Fourth Amended and
Restated Loan Agreement and any principal amounts repaid may be borrowed, repaid
(without premium or penalty) and reborrowed again, from time to time in whole or
in part. All payments of principal and interest on this Revolving Note shall be
payable in lawful currency of the United States of America in immediately
available funds to such account as the Lender shall specify from time to time by
notice to the Borrowers. The principal and all accrued and unpaid interest under
this Revolving Note shall be due and payable on the Maturity Date.
This Revolving Note is entitled to the benefits of, and evidences Obligations
incurred under, the Fourth Amended and Restated Loan Agreement, to which
reference is made for a description of the security for this Revolving Note and
for a statement of the terms and conditions on which Borrowers are permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Revolving Note and on which such Obligations may be declared
to be immediately due and payable.
THIS REVOLVING NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REFERENCE TO THE CONFLICTS
OR CHOICE OF LAW PRINCIPLES THEREOF.
Each Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Fourth Amended and
Restated Loan Agreement) notice of any kind with respect to this Revolving Note.
* * Signature Page to Follow * *



IN WITNESS WHEREOF, each of the undersigned has executed this Revolving Note as
of the day and year first written above.
BORROWERS:


ORTHOPEDIATRICS CORP.




By:                          
Name:    Mark Throdahl
Title:        President and Chief Executive Officer




ORTHOPEDIATRICS U.S. DISTRIBUTION CORP.




By:                          
Name:    Mark Throdahl
Title:        President and Chief Executive Officer




ORTHOPEDIATRICS EU LIMITED.




By:                          
Name:    Fred Hite
Title:        Chief Financial Officer


ORTHOPEDIATRICS AUS PTY LTD




By:                          
Name:    Fred Hite
Title:        Chief Financial Officer


ORTHOPEDIATRICS NZ LTD




By:                          
Name:    Fred Hite
Title:        Chief Financial Officer





EXHIBIT C




Notice of Borrowing



Notice of Borrowing


Reference is made to that certain Fourth Amended and Restated Loan and Security
Agreement, dated as of December 31, 2017 (as amended, supplemented, modified or
restated from time to time, the “Fourth Amended and Restated Loan and Security
Agreement”), by and among Squadron Capital LLC (“Lender”), and OrthoPediatrics
Corp., a Delaware corporation (“OrthoPediatrics”), OrthoPediatrics US
Distribution Corp., a Delaware corporation (“OrthoPediatrics US”),
OrthoPediatrics EU Limited, a company incorporated and registered in England and
Wales (“OrthoPediatrics EU”), OrthoPediatrics Aus Pty Ltd., a company organized
under the laws of Australia (“OrthoPediatrics Aus”) and OrthoPediatrics NZ Ltd.,
a company organized under the laws of New Zealand (“OrthoPediatrics NZ” and
together with OrthoPediatrics, OrthoPediatrics US, OrthoPediatrics EU and
OrthoPediatrics AZ, “Borrowers” and individually a “Borrower”). All capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in the Fourth Amended and Restated Loan and Security Agreement.


Pursuant to Section 2.2(b) of the Fourth Amended and Restated Loan and Security
Agreement, Borrower requests that Lender make a $___________ Revolving Loan to
Borrowers in accordance with the applicable terms and conditions of the Fourth
Amended and Restated Loan and Security Agreement on _______________ (“Borrowing
Date”):


Each Borrower hereby certifies to Lender that as of the Borrowing Date:
(i)after making the Revolving Loan requested on the Borrowing Date, the amount
of the Revolving Loan outstanding will not exceed $15,000,000;
(ii)    each of the representations and warranties contained in the Fourth
Amended and Restated Loan and Security Agreement, the Loan Documents or in any
document or instrument delivered pursuant to or in connection with the Fourth
Amended and Restated Loan and Security Agreement are true in all material
respects as of the date as of which they were made and will be true and deemed
remade as such at and as of the time of the making of the Revolving Loan
requested hereby, except to the extent such representations and warranties
relate expressly to an earlier date, in which case such representations and
warranties are true, correct and complete on and as of such earlier date;
(iii)    no Event of Default will have occurred and be continuing; and
(iv)    there has been no event or condition which has had or would reasonably
be expected to have a Material Adverse Effect.
(v)    [Signature page to follow]



DATED: __________________


OrthoPediatrics Corp.




By:      
Name:     
Title:     


OrthoPediatrics US Distribution Corp.




By:      
Name:     
Title:     




OrthoPediatrics EU Limited




By:      
Name:     
Title:     




OrthoPediatrics AUS Pty Ltd




By:      
Name:     
Title:     




OrthoPediatrics NZ Ltd




By:      
Name:     
Title:     








US_ACTIVE-137249664.3